




TERM LOAN AGREEMENT
Dated as of November 22, 2011
by and among
PIEDMONT OPERATING PARTNERSHIP, LP,
as Borrower,
PIEDMONT OFFICE REALTY TRUST, INC.,
as Parent,
J.P. MORGAN SECURITIES LLC
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Co-Lead Arrangers
and Book Managers,
JPMORGAN CHASE BANK, N.A.,
as Agent,
SUNTRUST BANK,
as Syndication Agent,
WELLS FARGO BANK, N.A.
as Documentation Agent,
and
THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,
as Lenders













--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)
 
 
 
 
Page


ARTICLE I. DEFINITIONS
 
1


Section 1.1.
 
Definitions
 
1


Section 1.2.
 
General; References to Times
 
23


Section 1.3.
 
Financial Attributes of Non-Wholly Owned Subsidiaries
 
24


 
 
 
 
 
ARTICLE II. CREDIT FACILITY
 
24


 
 
 
 
 
Section 2.1.
 
Term Loans
 
24


Section 2.2.
 
Rates and Payment of Interest on Loans
 
24


Section 2.3.
 
Number of Interest Periods
 
25


Section 2.4.
 
Repayment of Loans
 
25


Section 2.5.
 
Prepayments
 
25


Section 2.6.
 
Continuation
 
26


Section 2.7.
 
Conversion
 
26


Section 2.8.
 
Notes
 
27


Section 2.9.
 
Incremental Term Loans
 
27


 
 
 
 
 
ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
 
28


 
 
 
 
 
Section 3.1.
 
Payments
 
28


Section 3.2.
 
Pro Rata Treatment
 
29


Section 3.3.
 
Sharing of Payments, Etc
 
29


Section 3.4.
 
Several Obligations
 
30


Section 3.5.
 
Minimum Amounts
 
30


Section 3.6.
 
Fees
 
30


Section 3.7.
 
Computations
 
30


Section 3.8.
 
Usury
 
31


Section 3.9.
 
Agreement Regarding Interest and Charges
 
31


Section 3.10.
 
Statements of Account
 
31


Section 3.11.
 
[Reserved]
 
31


Section 3.12.
 
Taxes
 
31


 
 
 
 
 
ARTICLE IV. YIELD PROTECTION, ETC
 
35


 
 
 
 
 
Section 4.1.
 
Additional Costs; Capital Adequacy
 
35


Section 4.2.
 
Suspension of LIBOR Loans
 
36


Section 4.3.
 
Illegality
 
37


Section 4.4.
 
Compensation
 
37


Section 4.5.
 
Affected Lenders
 
37


Section 4.6.
 
Treatment of Affected Loans
 
38


Section 4.7.
 
Change of Lending Office
 
39


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
Page


 
 
 
 
 
ARTICLE V. CONDITIONS PRECEDENT
 
39


 
 
 
 
 
Section 5.1.
 
Initial Conditions Precedent
 
39


Section 5.2.
 
Additional Conditions Precedent
 
41


 
 
 
 
 
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
 
42


Section 6.1.
 
Representations and Warranties
 
42


Section 6.2.
 
Survival of Representations and Warranties, Etc
 
47


 
 
 
 
 
ARTICLE VII. AFFIRMATIVE COVENANTS
 
48


 
 
 
 
 
Section 7.1.
 
Preservation of Existence and Similar Matters
 
48


Section 7.2.
 
Compliance with Applicable Law
 
48


Section 7.3.
 
Maintenance of Property
 
48


Section 7.4.
 
Conduct of Business
 
48


Section 7.5.
 
Insurance
 
48


Section 7.6.
 
Payment of Taxes and Claims
 
49


Section 7.7.
 
Visits and Inspections
 
49


Section 7.8.
 
Use of Proceeds
 
49


Section 7.9.
 
Environmental Matters
 
50


Section 7.10.
 
Books and Records
 
50


Section 7.11.
 
Further Assurances
 
50


Section 7.12.
 
New Subsidiaries/Guarantors
 
51


Section 7.13.
 
REIT Status
 
51


Section 7.14.
 
Exchange Listing
 
51


 
 
 
 
 
ARTICLE VIII. INFORMATION
 
51


 
 
 
 
 
Section 8.1.
 
Quarterly Financial Statements
 
52


Section 8.2.
 
Year-End Statements
 
52


Section 8.3.
 
Compliance Certificate; Other Reports
 
52


Section 8.4.
 
Other Information
 
53


Section 8.5.
 
Electronic Delivery of Certain Information
 
54


Section 8.6.
 
Public/Private Information
 
56


 
 
 
 
 
ARTICLE IX. NEGATIVE COVENANTS
 
56


 
 
 
 
 
Section 9.1.
 
Financial Covenants
 
56


Section 9.2.
 
Restricted Payments
 
57


Section 9.3.
 
Indebtedness
 
57


Section 9.4.
 
[Reserved]
 
57


Section 9.5.
 
Investments Generally
 
57


Section 9.6.
 
Liens; Negative Pledges; Other Matters
 
58


Section 9.7.
 
Merger, Consolidation, Sales of Assets and Other Arrangements
 
58


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
Page
Section 9.8.
 
Fiscal Year
 
60


Section 9.9.
 
Modifications of Organizational Documents
 
60


Section 9.10.
 
Transactions with Affiliates
 
60


Section 9.11.
 
ERISA Exemptions
 
60


 
 
 
 
 
ARTICLE X. DEFAULT
 
60


 
 
 
 
 
Section 10.1.
 
Events of Default
 
60


Section 10.2.
 
Remedies Upon Event of Default
 
64


Section 10.3.
 
Allocation of Proceeds
 
65


Section 10.4.
 
Performance by Agent
 
65


Section 10.5.
 
Rights Cumulative
 
66


 
 
 
 
 
ARTICLE XI. THE AGENT
 
66


 
 
 
 
 
Section 11.1.
 
Authorization and Action
 
66


Section 11.2.
 
Agent's Reliance, Etc
 
67


Section 11.3.
 
Notice of Defaults
 
68


Section 11.4.
 
JPMorgan as Lender
 
68


Section 11.5.
 
[Reserved]
 
68


Section 11.6.
 
Lender Credit Decision, Etc
 
69


Section 11.7.
 
Indemnification of Agent
 
69


Section 11.8.
 
Successor Agent
 
70


Section 11.9.
 
Titled Agents
 
71


 
 
 
 
 
ARTICLE XII. MISCELLANEOUS
 
71


 
 
 
 
 
Section 12.1.
 
Notices
 
71


Section 12.2.
 
Expenses
 
72


Section 12.3.
 
Setoff
 
73


Section 12.4.
 
Litigation; Jurisdiction; Other Matters; Waivers
 
73


Section 12.5.
 
Successors and Assigns
 
74


Section 12.6.
 
Amendments
 
78


Section 12.7.
 
Nonliability of Agent and Lenders
 
79


Section 12.8.
 
Confidentiality
 
79


Section 12.9.
 
Indemnification
 
81


Section 12.10.
 
Termination; Survival
 
83


Section 12.11.
 
Severability of Provisions
 
83


Section 12.12.
 
GOVERNING LAW
 
83


Section 12.13.
 
Patriot Act
 
83


Section 12.14.
 
Counterparts
 
83


Section 12.15.
 
Obligations with Respect to Loan Parties
 
84


Section 12.16.
 
Limitation of Liability
 
84


Section 12.17.
 
Entire Agreement
 
85


Section 12.18.
 
Construction
 
85


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
 
SCHEDULE I
 
Commitments
 
 
SCHEDUL 1.1(A)
 
List of Loan Parties
 
 
SCHEDULE 6.1(b)
 
Ownership Structure - Subsidiaries and Unconsolidated Affiliates
 
 
SCHEDULE 6.1(f)
 
Title to Properties; Liens
 
 
SCHEDULE 6.1(g)
 
Existing Indebtedness and Guaranties
 
 
SCHEDULE 6.1(h)
 
Litigation
 
 
SCHEDULE 6.1(x)
 
Eligible Properties; CBD and Urban Infill Properties
 
 
 
 
 
 
 
EXHIBIT A
 
Form of Assignment and Assumption
 
 
EXHIBIT B
 
Form of Notice of Borrowing
 
 
EXHIBIT C
 
Form of Notice of Continuation
 
 
EXHIBIT D
 
Form of Notice of Conversion
 
 
EXHIBIT E
 
Form of Note
 
 
EXHIBIT F-1
 
Form of U.S. Tax Compliance Certificate
 
 
EXHIBIT F-2
 
Form of U.S. Tax Compliance Certificate
 
 
EXHIBIT F-3
 
Form of U.S. Tax Compliance Certificate
 
 
EXHIBIT F-4
 
Form of U.S. Tax Compliance Certificate
 
 
EXHIBIT G
 
Form of Compliance Certificate
 
 
EXHIBIT H
 
Form of Facility Guaranty
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------




THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of November 22, 2011 by and
among PIEDMONT OPERATING PARTNERSHIP, LP, a limited partnership formed under the
laws of the State of Delaware (the “Borrower”), PIEDMONT OFFICE REALTY TRUST,
INC., a corporation formed under the laws of the State of Maryland (the
“Parent”), J.P. MORGAN SECURITIES LLC and SUNTRUST ROBINSON HUMPHREY, INC. as
Co-Lead Arrangers and Book Managers (each a “Co-Lead Arranger” and “Book
Manager”), JPMORGAN CHASE BANK, N.A., as Agent, and SUNTRUST BANK, as
Syndication Agent (the “Syndication Agent”), and each of the financial
institutions initially a signatory hereto together with their assignees pursuant
to Section 12.5(b).
WHEREAS, the Agent and the Lenders desire to make available to the Borrower term
loans in an aggregate amount of $300,000,000, on the terms and conditions
contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
ARTICLE I. DEFINITIONS
Section 1.1    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Facility Guaranty.
“Additional Costs” has the meaning given that term in Section 4.1.
“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Term Loans which shall be consistent with the applicable
provisions of this Agreement relating to New Term Loans otherwise satisfactory
to the Agent and the Borrower.
“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent for
such period, plus, (b) without duplication, the Parent's Share of EBITDA of its
Consolidated Subsidiaries and Unconsolidated Affiliates minus (c) Capital
Reserves.
“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

1

--------------------------------------------------------------------------------






“Administrative Details Form” means an Administrative Details Reply Form in a
form supplied by the Agent to the Lenders from time to time.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.
“Agent” means JPMorgan Chase Bank, N.A., as contractual representative for the
Lenders under the terms of this Agreement, and any of its successors.
“Agreement Date” means the date as of which this Agreement is dated.
“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means the percentage per annum determined, at any time,
based on the higher of the range into which the Credit Rating of the Parent or
the Borrower then falls, in accordance with the levels in the table set forth
below (each a “Level”). Any change in the Credit Rating of the Parent or the
Borrower which would cause it to move to a different Level in such table shall
effect a change in the Applicable Margin on the Business Day on which such
change occurs. During any period that the Parent or the Borrower has received
Credit Ratings that are not equivalent, the Applicable Margin shall be
determined by the higher of such two Credit Ratings. During any period for which
the Parent or the Borrower has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating. During any period for which the neither the Parent nor the Borrower has
received a Credit Rating from either Rating Agency, the Applicable Margin shall
be determined based on Level 5. As of the Agreement Date and thereafter until
changed as provided above, the Applicable Margin is determined based on Level 3.
Level
Credit Rating
(S&P/Moody's)
Applicable Margin for
LIBOR Loans
Applicable Margin for
Base Rate Loans
1
A-/A3
1.1%
0.1%
2
BBB+/Baal
1.2%
0.2%
3
BBB/Baa2
1.45%
0.45%
4
BBB-/Baa3
1.8%
0.8%
5
< BBB-/Baa3
2.25%
1.25%

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5), and accepted by the Agent, substantially in the form
of Exhibit A or any other form approved by the Agent.

2

--------------------------------------------------------------------------------






“Base Rate” means the per annum rate of interest equal to the greatest of (a)
the Prime Rate, (b) the Federal Funds Rate plus one-half of one percent (0.5%)
or (c) assuming that a LIBOR Loan was being made, LIBOR for a one-month Interest
Period plus 1% (provided that for the avoidance of doubt, LIBOR shall be based
on the BBA LIBOR rate appearing on Reuters Screen LIBOR01 Page (or any successor
or substitute to such page) at approximately 11:00 a.m. London time on the date
of determination). Any change in the Base Rate resulting from a change in the
Prime Rate, the Federal Funds Rate or LIBOR shall become effective as of 12:01
a.m. on the Business Day on which each such change occurs.
“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower's successors and assigns,
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and (b)
with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $.15 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Properties of the Parent and the Parent's
Share of all Properties of all Consolidated Subsidiaries and Unconsolidated
Affiliates.
“Capitalization Rate” means (i) six and three-quarters percent (6.75%) for CBD
and Urban Infill Properties and (ii) seven and three-quarters percent (7.75%)
for all other Properties.
“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political

3

--------------------------------------------------------------------------------




subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody's; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody's, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
“CBD and Urban Infill Property” means, (a) any Property listed on Schedule
6.1(x) and identified as a CBD and Urban Infill Property, (b) any improved
Property which is located in Manhattan in New York, New York, the Back Bay,
Financial District and Cambridge areas of Boston, Massachusetts, San Francisco,
California, Los Angeles, California, or Washington, D.C., or (c) any other
improved Property which is located in markets with characteristics similar to
those identified in clause (a) or (b) and is designated by the Agent and the
Borrower as a CBD and Urban Infill Property from time to time.
“Co-Lead Arrangers” means J.P. Morgan Securities LLC and SunTrust Robinson
Humphrey, Inc., together with their respective successors and permitted assigns.
“Commitment” means, as to each Lender, such Lender's obligation to make a Loan
pursuant to Section 2.1, in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule I as such Lender's “Commitment”, or the New
Term Loan Commitment of such Lender.
“Compliance Certificate” has the meaning given that term in Section 8.3.
“Consolidated Subsidiary” means, with respect to a Person as of any date, any
other Person which is consolidated with such Person in accordance with GAAP as
of such date.
“Construction” means cash expenditures for land and improvements (including
indirect costs internally allocated and development costs) on all Properties
that are under development or are scheduled to commence development within
twelve months as such expenditures are reasonably determined by the Borrower in
good faith.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

4

--------------------------------------------------------------------------------






“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan, and (c) the Conversion of a Base
Rate Loan into a LIBOR Loan.
“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender's Loan to (b) the
aggregate unpaid principal amount of all Loans.
“Credit Rating” means the rating assigned by a Rating Agency to a Person as a
corporate issuer.
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include the
Agent or any Lender).
“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of at least 80%, or on which the improvements (other
than tenant improvements on

5

--------------------------------------------------------------------------------






unoccupied space) related to the development have not been completed. A
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least 18 months shall cease to constitute a Development
Property notwithstanding the fact that such Property has not achieved an
Occupancy Rate of at least 80%.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person for any period net income (loss) of
such Person for such period, exclusive of the following (but only to the extent
included in determination of such net income (loss)): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense; and (iv)
extraordinary or non-recurring gains and losses (including but not limited to
and without limitation, gains/losses from early extinguishment of debt,
impairment charges, and acquisition costs). EBITDA shall be adjusted to remove
any impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB Accounting Standards Codification
805.
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by the Requisite Lenders.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender which
Affiliate is a Qualified Institution, (c) an Approved Fund which is a Qualified
Institution, and (d) any other Person (other than a natural person) approved by
(i) the Agent and (ii) unless a Default or Event of Default shall exist, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower's Affiliates or Subsidiaries.
“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as an office or industrial
property; (b) the Property is owned, or leased under a Ground Lease, entirely by
the Borrower and/or a Subsidiary of the Borrower; (c) neither such Property, nor
any interest of the Borrower or any Subsidiary therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (e) of
the definition of Permitted Liens) or a Negative Pledge; (d) if such Property is
owned or leased by a Subsidiary (i) none of the Borrower's direct or indirect
ownership interest in such Subsidiary is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (e) of the
definition of Permitted Liens) or to a Negative Pledge; and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person: (x) to
sell, transfer or otherwise dispose of such Property and (y) to create a Lien on
such Property as security for Indebtedness of the Borrower or such Subsidiary,
as applicable; (e) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property; (f) if such Property is owned or leased by a Subsidiary that
is not a Guarantor, such Subsidiary has no (i) Indebtedness (other than
Nonrecourse Indebtedness) or (ii) other liabilities, including without
limitation contingent liabilities, determined in accordance with GAAP, and in
any event including obligations in respect of any forward commitment, put right
enforceable against such Subsidiary, purchase or repurchase obligation or other
obligation that requires such Subsidiary

6

--------------------------------------------------------------------------------




to acquire any asset; provided that such Subsidiary may have liabilities
described in this clause (ii) so long as the aggregate amount thereof does not
exceed 5% of the total assets of such Subsidiary; and (g) such Property is not
be owned or leased by any Subsidiary (i) which has taken any action described in
clauses (i) through (viii) of Section 10.1(f), (ii) which is subject to any
proceedings of the type described in Section 10.1(g), (iii) against whom there
are judgments or orders for the payment of money or for an injunction of the
type described in Section 10.1(i) or (iv) with respect to which Subsidiary's
Property a warrant, writ of attachment, execution or similar process of the type
described in Section 10.1(j) has been issued, in each case whether or not such
Sections are applicable to such Subsidiary.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. §7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. §1251 et
seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §9601 et seq.; National Environmental
Policy Act, 42 U.S.C. §4321 et seq.; regulations of the Environmental Protection
Agency and any applicable rule of common law and any judicial interpretation
thereof relating primarily to the environment or Hazardous Materials.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent, the Borrower
or any Subsidiary, are treated as a single employer under Section 414 of the
Internal Revenue Code.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) which is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary's organizational documents
which provision was included in such Subsidiary's

7

--------------------------------------------------------------------------------




organizational documents as a condition to the extension of such Secured
Indebtedness.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
imposed by any other jurisdiction (other than such Taxes imposed solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) Other Connection Taxes, (c) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.5) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.12, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (d) Taxes attributable to such Recipient's failure
to comply with Section 3.12(g), (e) any U.S. federal withholding Taxes imposed
under FATCA, and (f) any U.S. federal backup withholding tax.
“Existing Revolving Credit Facility” means the $500,000,000 revolving credit
facility evidenced by that certain Credit Agreement dated as of August 31, 2007,
by and among the Borrower, the Parent, the financial institutions from time to
time party thereto as “Lenders”, Wachovia Bank, National Association, as Agent,
and the other parties thereto.
“Facility Guaranty” means the Guaranty to which the Guarantors are parties
substantially in the form of Exhibit H.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the Business Day next succeeding such day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Agent by federal funds dealers
selected by the Agent on such day on such transaction as determined by the
Agent.

8

--------------------------------------------------------------------------------






“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower hereunder or under any other Loan
Document.
“Fixed Charges” means, with respect to a Person for any period, the sum (without
duplication) of (a) Interest Expense of such Person for such period, plus (b)
all regularly scheduled principal payments made with respect to Indebtedness of
such Person during such period, other than any balloon, bullet or similar
principal payment which repays such Indebtedness in full, plus (c) all Preferred
Dividends paid by such Person during such period plus, when determining Fixed
Charges of the Parent, (d) the Parent's Share of the Fixed Charges of its
Consolidated Subsidiaries and Unconsolidated Affiliates.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds From Operations” means, with respect to a Person and for a given period,
“funds from operations” as determined and adjusted in accordance with the
standards established from time to time by the National Association of Real
Estate Investment Trusts.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination;
provided, however, that as provided herein, when determining the Parent's
compliance with the financial covenants set forth in Section 9.1, only the
Parent's Share of any income, expense, assets and liabilities of a Consolidated
Subsidiary shall be included, notwithstanding the requirements of FASB
Accounting Standards Codification 810-10.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 30 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of

9

--------------------------------------------------------------------------------




the lessee and agreement of such lessor that such lease will not be terminated
until such holder has had a reasonable opportunity to cure or complete
foreclosures, and fails to do so; (d) reasonable transferability of the lessee's
interest under such lease, including ability to sublease; and (e) such other
rights, as reasonably determined by the Borrower, customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.
“Guarantor” means any Person that is a party to the Facility Guaranty as a
“Guarantor” and in any event shall include the Parent.
“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means, without duplication: (a) a guaranty (other than by endorsement
of negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person's obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof and not on a consolidated basis, all of the following (without
duplication): (a) all obligations of such Person in respect of money borrowed
(other than trade debt incurred in the ordinary course of business); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as

10

--------------------------------------------------------------------------------




full or partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person in respect of letters of credit or acceptances
(whether or not the same have been presented for payment); (e) all Off-Balance
Sheet Obligations of such Person; (f) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other
exceptions to nonrecourse liability customarily excluded by institutional
lenders from exculpation provisions or included in separate indemnification
agreements); and (j) all Indebtedness of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person's pro rata
share of the ownership of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person's pro rata portion of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person). All Loans shall constitute Indebtedness of the Borrower.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Intellectual Property” has the meaning given that term in Section 6.1(s).
“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account, for such
period, and excluding any non-cash portion of interest expense attributable to
convertible debt under FASB Accounting Standards Codification 470-20 for such
period and other non-cash components of interest expense for such period
(including, but not limited to, the amortization of financing costs and debt
premiums).
“Interest Period” means, with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 1, 2, 3 or 6 months or, if available from all of the Lenders in either
case, 1 year or periods of less than one month thereafter, as the Borrower may
select in the Notice of Borrowing, or a Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period that commences
on the last

11

--------------------------------------------------------------------------------




Business Day of a calendar month, or on a day for which there is no
corresponding day in the appropriate subsequent calendar month, shall end on the
last Business Day of the appropriate subsequent calendar month. Notwithstanding
the foregoing: (i) if any Interest Period would otherwise end after the
Termination Date, such Interest Period shall end on the Termination Date; and
(ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“JPMorgan” means JPMorgan Chase Bank, N.A., together with its successors and
assigns.
“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such in such Lender's Administrative Details Form, or
such other office of such Lender of which such Lender may notify the Agent in
writing from time to time.
“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”) appearing on Reuters Screen
LIBOR01 Page (or any successor page) (or if Reuters ceases to publish BBA LIBOR,
such other commercially available source providing quotations of BBA LIBOR as
designated by Agent from time to time) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period. If for any reason such rate is not available, LIBOR shall be,
for any Interest Period, the rate per annum reasonably determined by the Agent
as the rate of interest at which Dollar deposits in the approximate amount of
the LIBOR Loan comprising part of such

12

--------------------------------------------------------------------------------




borrowing would be offered by the Agent to major banks in the London interbank
Eurodollar market at their request at or about 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period,
“LIBOR Loan” means any portion of a Loan bearing interest at a rate based on
LIBOR.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.
“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1,
and any New Term Loan.
“Loan Document” means this Agreement, each Note, the Facility Guaranty and each
other document or instrument (other than a Derivatives Contract) now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement.
“Loan Party” means each of the Borrower, the Parent and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations. Schedule 1.1(A) sets
forth the Loan Parties in addition to the Parent and the Borrower as of the
Agreement Date.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests so long as such
Equity Interest is not redeemable at the option of the holder thereof), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.

13

--------------------------------------------------------------------------------






“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, or results of operations of the Parent
and its Subsidiaries taken as a whole, (b) the ability of (i) the Parent, (ii)
the Borrower or (iii) the Parent, the Borrower and the other Loan Parties, taken
as a whole, to perform its or their respective obligations (including without
limitation all payment obligations) under any Loan Document to which it is a
party, (c) the validity or enforceability of any of the Loan Documents, or (d)
the rights and remedies of the Lenders and the Agent under any of the Loan
Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect,
“Moody's” means Moody's Investors Service, Inc., and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.
“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person's ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person's ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants' obligations
for rent) minus (b) all expenses paid (excluding interest but including an
appropriate accrual for property taxes and insurance) related to the ownership,
operation or maintenance of such Property, including but not limited to property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and

14

--------------------------------------------------------------------------------




general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of the Parent or any Consolidated Subsidiary and any property
management fees) minus (c) the Capital Reserves for such Property as of the end
of such period minus (d) the greater of (i) the actual property management fee
paid during such period and (ii) an imputed management fee in the amount of two
percent (2%) of the gross revenues for such Property for such period.
“New Term Loan Commitments” has the meaning set forth in Section 2.9.
“New Term Loan Lender” has the meaning set forth in Section 2.9.
“New Term Loans” has the meaning set forth in Section 2.9.
“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for exceptions
for fraud, misapplication of funds, environmental indemnities, and other
exceptions to nonrecourse liability customarily excluded by institutional
lenders from exculpation provisions or included in separate indemnification
agreements) is contractually limited to specific assets of a Person or Persons
encumbered by a Lien securing such Indebtedness and (b) Indebtedness of a
Subsidiary so long as there is no recourse to the Parent, Borrower, any
Guarantor or any Subsidiary that owns or leases an Eligible Property other than
recourse in respect of guaranties of customary exceptions for fraud,
misapplication of funds, environmental indemnities, and other exceptions to
nonrecourse liability customarily excluded by institutional lenders from
exculpation provisions or included in separate indemnification agreements.
“Note” has the meaning given that term in Section 2.8.
“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent evidencing the Borrower's request for the borrowing of the Loans.
“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.6 evidencing the Borrower's request for the
Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.7 evidencing the Borrower's request for the
Conversion of a portion of a Loan from one Type to another Type.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.

15

--------------------------------------------------------------------------------






“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by non-Affiliated tenants paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 90 or more days to (b) the aggregate
net rentable square footage of such Property. For purposes of the definition of
“Occupancy Rate”, a tenant shall be deemed to actually occupy a Property
notwithstanding a temporary cessation of operations for renovation, repairs or
other temporary reason, or for the purpose of completing tenant build-out or
that is otherwise scheduled to be open for business within 90 days of the date
of such determination.
“OFAC” means U.S. Department of the Treasury's Office of Foreign Assets Control
and any successor Governmental Authority.
“Off-Balance Sheet Obligations” means liabilities and obligations of a Person on
a non-consolidated basis in respect of “off-balance sheet arrangements” (as
defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities
Act) including such liabilities and obligations which such Person would be
required to disclose in the “Management's Discussion and Analysis of Financial
Condition and Results of Operations” section of the its report on Form 10-Q or
Form 10-K (or their equivalents) if such Person were required to file the same
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to an assignment request by Borrower under Section 4.5).
“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent's successors and assigns.
“Parent's Share” means the Parent's pro rata share of the liabilities or assets,
as the case may be, of an Unconsolidated Affiliate or Consolidated Subsidiary as
reasonably determined by the Parent based upon the Parent's economic interest in
such Unconsolidated Affiliate or Consolidated Subsidiary, as the case may be, as
of the date of such determination; provided, that the Parent's Share of the
Borrower shall be deemed to be 100%.
“Participant” has the meaning given that term in Section 12.5(d).

16

--------------------------------------------------------------------------------






“Participant Register” has the meaning set forth in Section 12.5(d).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers' compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or materially impair the intended use thereof in the business of such
Person; (d) the rights of tenants under leases or subleases not interfering with
the ordinary conduct of business of such Person; (e) Liens in favor of the Agent
for the benefit of the Lenders; (f) Liens in favor of the Borrower or a
Guarantor securing obligations owing by a Subsidiary to the Borrower or a
Guarantor and (g) Liens in existence as of the Agreement Date and set forth in
Part II of Schedule 6.1(f).
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post-Default Rate” means a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin for Base Rate Loans plus two
percent (2%).
“Preferred Dividends” means, with respect to a Person and for any period and
without duplication, all Restricted Payments paid during such period on
Preferred Equity Interests issued by such Person. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to such Person or its
Consolidated Subsidiaries, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

17

--------------------------------------------------------------------------------






“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is a reference rate and is not necessarily the best or the lowest rate of
interest offered by the Lender acting as the Agent or any other Lender.
“Principal Office” means the address of the Agent specified in Section 12.1, or
any subsequent office which the Agent shall have specified by written notice to
the Borrower and Lenders as the Principal Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed.
“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Consolidated Subsidiary or
any Unconsolidated Affiliate of the Parent and which is located in a state of
the United States of America or the District of Columbia.
“Qualified Institution” means a bank, finance company, insurance company or
other financial institution which, at the time of determination, (a) has (or, in
the case of a bank which is a subsidiary, such bank's parent has) a rating of
its senior debt obligations of not less than Baa-1 by Moody's or a comparable
rating by a rating agency acceptable to the Agent and (b) has total assets in
excess of $5,000,000,000.
“Rating Agencies” means S&P and Moody's.
“Recipient” means (a) the Agent and (b) any Lender, as applicable.
“Register” has the meaning given that term in Section 12.5(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation, implementation or administration thereof or
compliance by any Lender with any request or directive of such Governmental
Authority or monetary authority regarding capital adequacy or capital
requirements. Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful) and (b) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful), in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, promulgated, implemented or issued.

18

--------------------------------------------------------------------------------






“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Requisite Lenders” means, as of any date, Lenders holding more than 50% of the
aggregate outstanding principal amount of the Loans; provided that at any time
there are more than two Lenders, Requisite Lenders must consist of at least two
Lenders.
“Responsible Officer” means with respect to the Parent or any Subsidiary, the
chief executive officer, the chief financial officer and any executive vice
president of the Parent or such Subsidiary.
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of an identical or junior class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Parent or any Subsidiary now or hereafter outstanding; and (c)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the Parent
or any Subsidiary now or hereafter outstanding.
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.
“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and, in the case of the
Parent, shall include (without duplication) the Parent's Share of the Secured
Indebtedness of its Consolidated Subsidiaries and Unconsolidated Affiliates.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Senior Officer” means the chief executive officer, chief financial officer,
Executive Vice President-Capital Markets, Executive Vice President-Operations
and chief accounting officer of the Parent or the Borrower.
“Significant Subsidiary” means any Subsidiary to which more than 10% of Total
Asset Value is attributable.
“Solvent” means, when used with respect to any Person, that (a) the fair salable
value of its assets (excluding any Indebtedness due from any Affiliate of such
Person unless such Affiliate is itself Solvent) are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all the facts and circumstances

19

--------------------------------------------------------------------------------




existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.
“S&P” means Standard & Poor's Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
“Stabilized Property” means a completed Property that has at any time achieved
an Occupancy Rate of at least 80%.
“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means November 22, 2016.
“Titled Agents” means each of the Co-Lead Arrangers, the Book Managers, the
Syndication Agent, and the Documentation Agent and their respective successors
and permitted assigns.
“Total Asset Value” means the sum of all of the following of the Parent and the
Parent's Share of the following (excluding, with respect to Unconsolidated
Affiliates, assets of the type described in the following clause (a)) with
respect to Consolidated Subsidiaries and Unconsolidated Affiliates: (a) cash,
cash equivalents and marketable securities (including cash held in escrow in
connection with the completion of Internal Revenue Code Section 1031 “like-kind”
exchanges, but excluding security deposits); provided that no such cash and cash
equivalents will be added to Total Asset Value to the extent unrestricted cash
and cash equivalents (in an amount equal to the lesser of (x) the amount of
unrestricted cash and cash equivalents in excess of $30,000,000 and (y) the
amount of Total Indebtedness or Secured Indebtedness, as applicable, that
matures within twenty-four (24) months) have been deducted from Total
Indebtedness or Secured Indebtedness in the calculation of the financial
covenants set forth in Section 9.1(a) or Section 9.1(c), plus (b) with respect
to each Stabilized Property owned by the Borrower or any Consolidated
Subsidiary, the quotient of (i) Net Operating Income attributable to such
Property for the fiscal quarter most recently ended times 4, divided by (ii) the
Capitalization Rate, plus (c) with respect to Properties acquired during the
most recent period of four consecutive fiscal quarters, the greater of (i) the
undepreciated GAAP book value (after taking into account any impairments) of
such Property or (ii) the quotient of (A) Net Operating Income attributable to
such Property for the fiscal quarter most recently ended times 4, divided

20

--------------------------------------------------------------------------------




by (B) the Capitalization Rate, plus (d) the GAAP book value (after taking into
account any impairments) of all Development Properties, plus (e) the GAAP book
value (after taking into account any impairments) of Unimproved Land, Mortgage
Receivables and other promissory notes, plus (f) the undepreciated GAAP book
value (after taking into account any impairments) of other tangible assets. For
purposes of determining Total Asset Value, (A) Net Operating Income from
Properties disposed of by the Borrower or any Consolidated Subsidiary during the
immediately preceding fiscal quarter of the Parent (and, if determining Total
Asset Value other than at the end of a fiscal quarter, disposed of by the
Borrower or a Consolidated Subsidiary during the current fiscal quarter of the
Parent) shall be excluded and (B) if determining Total Asset Value other than at
the end of a fiscal quarter, the value of any Stabilized Property acquired
during the current fiscal quarter shall be determined in accordance with clause
(c)(i) above.
For purposes of this definition, to the extent the aggregate Total Asset Value
attributable to (1) Development Properties, (2) Unimproved Land, (3) Mortgage
Receivables and other promissory notes and (4) Investments in (x) general and
limited partnerships, joint ventures, other Persons which investments are
accounted for on an equity basis in accordance with GAAP and (y) Persons that
are not Subsidiaries would exceed 35% of the Total Asset Value, such excess
shall be excluded.
“Total Indebtedness” means all Indebtedness of the Parent plus the Parent's
Share of all Indebtedness of all Consolidated Subsidiaries and Unconsolidated
Affiliates.
“Type” with respect to any portion of a Loan, refers to whether such portion is
a LIBOR Loan or Base Rate Loan.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unencumbered Asset Value” means (a) the Unencumbered NOI (excluding NOI
attributable to Development Properties) for the fiscal quarter most recently
ended times 4 divided by the Capitalization Rate, plus (b) with respect to
Eligible Properties acquired by the Borrower or any Subsidiary during the most
recent period of four consecutive fiscal quarters, the Parent's Share of the
greater of (i) the undepreciated GAAP book value (after taking into account any
impairments) of such Property or (ii) the value of such Property as calculated
in accordance with clause (a) hereof, plus (c) the Parent's Share of GAAP book
value (after taking into account any impairments) of Development Properties
owned by the Borrower or any Subsidiary that meet the requirements of clauses
(b) through (d), (e) (with respect to title defects and environmental conditions
only), (f) and (g) of the definition of “Eligible Property”. For purposes of
this definition, (A) to the extent the Unencumbered Asset Value attributable to
Development Properties would exceed 15% of the Unencumbered Asset Value, such
excess shall be excluded, (B) Unencumbered Asset Value attributable to
Properties owned in whole or part by Subsidiaries who are not Guarantors and who
are not Wholly Owned Subsidiaries shall be excluded and (C) if determining
Unencumbered Asset Value other than at the end of a fiscal quarter, the value of
any

21

--------------------------------------------------------------------------------




Property acquired during the current fiscal quarter shall be determined in
accordance with clause (b)(i) above.
“Unencumbered NOI” means, for any period, NOI from all Eligible Properties owned
by the Parent plus the Parent's Share of NOI from all Eligible Properties owned
by a Subsidiary.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.
“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.
“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Parent attributable to Unsecured Indebtedness of the Parent for such period
plus the Parent's Share of all Interest Expense of Subsidiaries (and, to the
extent that Unencumbered NOI includes NOI with respect to a Property owned in
whole or part by an Unconsolidated Affiliate, the Parent's Share of all Interest
Expense of such Unconsolidated Affiliate) attributable to Unsecured Indebtedness
of such Subsidiaries (and, if applicable an Unconsolidated Affiliate) for such
period.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.12(g)(ii)(B)(iii).
“Withholding Agent” means the Borrower and the Agent.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors' qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Wholly Owned
Subsidiaries of such Person or by such Person and one or more other Wholly Owned
Subsidiaries of such Person.
“Yield” for any Indebtedness on any date of determination will be the internal
rate of return on such Indebtedness determined by the Agent utilizing (a) the
greater of (i) if applicable, any “LIBOR floor” applicable to such Indebtedness
on such date and (ii) the forward LIBOR curve (calculated on a quarterly basis)
as calculated by the Agent in accordance with its customary practice during the
period from such date to the final maturity date of such

22

--------------------------------------------------------------------------------




Indebtedness; (b) the applicable margin for such Indebtedness on such date; and
(c) the issue price of such Indebtedness (after giving effect to any original
issue discount or upfront fees paid to the market in respect of such
Indebtedness (assuming a four year weighted average life) but excluding
customary arranger and underwriting fees not paid to the lenders providing such
Indebtedness generally).
Section 1.2.    General; References to Times.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent and the Borrower shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary, a reference to
“Consolidated Subsidiary” means a Consolidated Subsidiary of the Parent or a
Consolidated Subsidiary of such Consolidated Subsidiary and a reference to an
“Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
New York, New York.
Section 1.3.     Financial Attributes of Non-Wholly Owned Subsidiaries.
Notwithstanding anything to the contrary contained herein, when determining the
Parent's compliance with any financial covenant contained in any of the Loan
Documents, only the Parent's Share of an Unconsolidated Affiliate or a
Consolidated Subsidiary shall be included.

23

--------------------------------------------------------------------------------






ARTICLE II. CREDIT FACILITY
Section 2.1.    Term Loans.
(a)Generally. Subject to the terms and conditions hereof, on the Effective Date,
each Lender severally and not jointly agrees to make a Loan to the Borrower in a
principal amount equal to the amount of such Lender's Commitment. Once repaid,
the principal amount of a Loan may not be reborrowed.
(b)Requesting Loans. The Borrower shall give the Agent notice pursuant to the
Notice of Borrowing of the borrowing of the Loans no later than 11:00 a.m. (i)
in the case of LIBOR Loans, on the date three Business Days prior to the
Effective Date and (ii) in the case of Base Rate Loans, on the date one Business
Day prior to the Effective Date. Such Notice of Borrowing shall be irrevocable
once given and binding on the Borrower.
(c)Disbursements of Loan Proceeds. No later than 1:00 p.m. on the Effective
Date, each Lender will make available for the account of its applicable Lending
Office to the Agent at the Principal Office, in immediately available funds, the
proceeds of the Loan to be made by such Lender. Subject to satisfaction of the
applicable conditions set forth in Article V for such borrowing, the Agent will
make the proceeds of such borrowing available to the Borrower no later than 3:00
p.m. on the date and in the account specified by the Borrower in such Notice of
Borrowing.
Section 2,2.    Rates and Payment of Interest on Loans.
(d)Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of the Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:
(i)with respect to any portion of such Loan that is a Base Rate Loan, at the
Base Rate (as in effect from time to time) plus the Applicable Margin; and
(ii)with respect to any portion of such Loan that is a LIBOR Loan, at Adjusted
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of the Loan made by such
Lender and on any other amount payable by the Borrower hereunder or under the
Note held by such Lender to or for the account of such Lender (including without
limitation, accrued but unpaid interest to the extent permitted under Applicable
Law).
(e)Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month (including, without limitation, any interest payable with
respect to a Base Rate Loan that was Converted to or Converted from a LIBOR Loan
during such prior month), (ii) in the case of a

24

--------------------------------------------------------------------------------




LIBOR Loan, in arrears on the last day of each Interest Period therefor, and, if
such Interest Period is longer than three months, at each three-month
anniversary of the first day of such Interest Period (including, without
limitation, any interest payable with respect to a LIBOR Loan or any portion
thereof that was Converted to or Converted from a Base Rate Loan during such
prior month), and (iii) in the case of any Loan, in arrears upon the payment,
prepayment or Continuation thereof (but only on the principal amount so paid,
prepaid or Continued). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. Promptly after the determination of any
interest rate provided for herein or any change therein, the Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower. All determinations by the Agent of an interest rate hereunder shall be
conclusive and binding on the Lenders and the Borrower for all purposes, absent
manifest error.
Section 2.3.    Number of Interest Periods.
There may be no more than 5 different Interest Periods for LIBOR Loans
outstanding at the same time.
Section 2.4.    Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.
Section 2.5.    Prepayments.
(a)Optional. Subject to Section 4.4, the Borrower may prepay the Loans, in whole
or in part, at any time without premium or penalty. The Borrower shall give the
Agent at least one Business Day's prior written notice of the prepayment of any
Loan.
(b)Derivatives Contracts. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower's obligations under any Derivatives Contract
between the Borrower and any Lender (or any Affiliate of any Lender).
Section 2.6.    Continuation.
So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan or any portion thereof. Each new Interest Period selected under
this Section shall commence on the last day of the immediately preceding
Interest Period. Each selection of a new Interest Period shall be made by the
Borrower giving to the Agent a Notice of Continuation not later than 11:00 a.m.
on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telephone or telecopy,
confirmed immediately in writing if by telephone, in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loan and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Agent shall notify each Lender by telecopy, or other similar form of

25

--------------------------------------------------------------------------------




transmission, of the proposed Continuation. If the Borrower shall fail to select
in a timely manner a new Interest Period for any LIBOR Loan in accordance with
this Section, then, so long as no Default or Event of Default shall exist such
Loan will automatically, on the last day of the current Interest Period
therefore, Continue as a LIBOR Loan with an Interest Period of one Month. If a
Default or Event of Default shall exist, each LIBOR Loan will automatically, on
the last day of the current Interest Period therefor, Convert into a Base Rate
Loan notwithstanding the first sentence of Section 2.7 or the Borrower's failure
to comply with any of the terms of such Section.
Section 2.7.    Conversion.
The Borrower may on any Business Day, upon the Borrower's giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist. Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan. Each such Notice of Conversion shall
be given not later than 11:00 a.m. on the Business Day prior to the date of any
proposed Conversion into Base Rate Loans and on the third Business Day prior to
the date of any proposed Conversion into LIBOR Loans. Promptly after receipt of
a Notice of Conversion, the Agent shall notify each Lender by telecopy, or other
similar form of transmission, of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telephone
(confirmed immediately in writing) or telecopy in the form of a Notice of
Conversion specifying (a) the requested date of such Conversion, (b) the Type of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted, (d)
the Type of Loan such Loan is to be Converted into and (e) if such Conversion is
into a LIBOR Loan, the requested duration of the Interest Period of such Loan.
Each Notice of Conversion shall be irrevocable by and binding on the Borrower
once given.
Section 2.8.    Notes.
(a)Notes. Unless a Lender requests not to receive a Note, the Loan made by each
Lender shall, in addition to this Agreement, also be evidenced by a promissory
note of the Borrower substantially in the form of Exhibit E (each a “Note”),
payable to the order of such Lender in a principal amount equal to the amount of
its Commitment as originally in effect (or if such Lender was not a Lender on
the Effective Date, in a principal amount equal to the initial principal amount
of the Loan of such Lender) and otherwise duly completed.
(b)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of the Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrower under any of the Loan
Documents.
(c)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that the Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of

26

--------------------------------------------------------------------------------




indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.
Section 2.9.    Incremental Term Loans.
The Borrower may by written notice to the Agent, up to four (4) times during the
term of this Agreement, elect to establish one or more new term loan commitments
(the “New Term Loan Commitments”), in an aggregate amount equal to $200,000,000.
Each such notice shall specify (A) the date (each, an “Increased Amount Date”)
on which the New Term Loan Commitments shall be effective, which shall be a date
not less than 5 Business Days after the date on which such notice is delivered
to the Agent, (B) the amount of such New Term Loan Commitments, which must be at
least $25,000,000, and (C) the identity of each Lender or other Person that is
an Eligible Assignee (each, a “New Term Loan Lender”) to whom such New Term Loan
Commitments be allocated and the amounts of such allocations; provided that any
Lender approached to provide all or a portion of the New Term Loan Commitments
may elect or decline, in its sole discretion, to provide a New Term Loan
Commitment. Such New Term Loan Commitments shall become effective, as of such
Increased Amount Date; provided that, both before and after giving effect to
such New Term Loan Commitments (1) no Default or Event of Default shall exist on
such Increase Amount Date before or after giving effect to such New Term Loan
Commitments, as applicable; (2) both before and after giving effect to the
making of any New Term Loans, each of the conditions set forth in Section 5.2
shall be satisfied; (3) the Borrower and the Parent shall be in pro forma
compliance with the covenants set forth in Section 9.1 as of the last day of the
most recently ended fiscal quarter for which a Compliance Certificate has been
delivered after giving effect to such New Term Loan Commitments; (4) the New
Term Loan Commitments shall be effected pursuant to one or more Additional
Credit Extension Amendments executed and delivered by the Borrower, the New Term
Loan Lender and the Agent, and each of which shall be recorded in the Register;
and (5) the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Agent in connection with any such
transaction.
On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender shall make a Loan to the Borrower (a
“New Term Loan”) in an amount equal to its New Term Loan Commitment, and (ii)
each New Term Loan Lender shall become a Lender hereunder with respect to the
New Term Loan Commitment and the New Term Loans made pursuant thereto.
The Agent shall notify Lenders promptly upon receipt of the Borrower's notice of
each Increased Amount Date and in respect thereof the New Term Loan Commitments
and the New Term Loan Lenders.
The terms and provisions of the New Term Loans and New Term Loan Commitments
shall be identical to the existing Term Loans. In any event, the upfront fees
applicable to the New Term Loans shall be determined by the Borrower and the
applicable New Term Loan Lenders and shall be set forth in each applicable
Additional Credit Extension Amendment. Each

27

--------------------------------------------------------------------------------




Additional Credit Extension Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Agent to effect the
provision of this Section 2.9.
ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1.    Payments.
Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 10.3,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt. If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.1(c) or Section 11.7, then the Agent may, in its discretion and
notwithstanding any contrary provision hereof, apply any amounts thereafter
received by the Agent for the account of such Lender for the benefit of the
Agent to satisfy such Lender's obligations to it under such Sections until all
such unsatisfied obligations are fully paid.
Section 3.2.    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) the making of the Loans by
the Lenders under Section 2.1 shall be pro rata according to the amounts of the
Lenders' respective Commitments; (b) each payment or prepayment of principal of
the Loans by the Borrower shall be made for the account of the Lenders pro rata
in accordance with the respective unpaid principal amounts of the Loans held by
them; (c) each payment of interest on the Loans by the Borrower shall be made
for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; and (d)
the Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.6) shall be made pro rata among the
Lenders according to the principal amounts of their respective Loans and the
then current Interest Period for each Lender's portion of each Loan of such Type
shall be coterminous.

28

--------------------------------------------------------------------------------






Section 3.3.    Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, the Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker's lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2 or Section 10.3, as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2 or Section
10.3, as applicable; provided that the provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. The Borrower agrees that any
Lender so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker's lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.
Section 3.4.    Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5.    Minimum Amounts.
(a)Borrowings and Conversions. Base Rate Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof.
Conversion and Continuation of LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $1,000,000 in excess of that
amount.
(b)Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof (or, if less, the aggregate principal amount of Loans then outstanding).

29

--------------------------------------------------------------------------------






Section 3.6.    Fees.
The Borrower agrees to pay the administrative and other fees of the Agent and
the Co-Lead Arrangers as may be agreed to in writing by the Borrower, the Agent
and the Co-Lead Arrangers from time to time.
Section 3.7.    Computations.
Unless otherwise expressly set forth herein, any accrued interest on any LIBOR
Loan, shall be computed on the basis of a year of 360 days and the actual number
of days elapsed and any accrued interest on any Base Rate Loan, any Fees or any
other Obligations due hereunder shall be computed on the basis of a year of 365
or 366, as the case may be, days and the actual number of days elapsed.
Section 3.8.    Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
Section 3.9.    Agreement Regarding Interest and Charges.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.2(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, closing fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys' fees and reimbursement for costs and expenses paid by the Agent or
any Lender to third parties or for damages incurred by the Agent or any Lender,
in each case which are paid or to be paid by the Borrower in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.
Section 3.10.    Statements of Account.
The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower

30

--------------------------------------------------------------------------------




absent demonstrable error. The failure of the Agent to deliver such a statement
of accounts shall not relieve or discharge the Borrower from any of its
obligations hereunder.
Section 3.11.    [Reserved].
Section 3.12.    Taxes.
(a)[Reserved.]
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower under any Loan Document shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it or any Lender for the payment of, any
Other Taxes.
(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after Borrower's receipt of written notice of demand therefor
together with a certificate specifying the amount of such payment or liability
and the calculation thereof in reasonable detail (with a copy to the Agent), for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by such
Recipient.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender's failure to comply with the provisions of Section 12.5(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

31

--------------------------------------------------------------------------------




(f) Evidence of Payments. Within a reasonable time after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.12, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.12(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender's reasonable judgment such completion, execution or submission would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;

32

--------------------------------------------------------------------------------






(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

33

--------------------------------------------------------------------------------






(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.12 (including by the payment
of additional amounts pursuant to this Section 3.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.12 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party in connection with obtaining such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) to the extent the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or to file for
or pursue any refund of Taxes on behalf of, the indemnifying party or any other
Person.
(i)Survival. Each party's obligations under this Section 3.12 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
ARTICLE IV. YIELD PROTECTION, ETC.
Section 4.1    Additional Costs; Capital Adequacy.
(a)Additional Costs. The Borrower shall within 5 Business Days following the
Agent's demand therefore, pay to the Agent for the account of each affected
Lender from time to time such amounts as such Lender may reasonably determine to
be necessary to compensate such Lender for any costs incurred by such Lender
that it reasonably determines are attributable to its making or maintaining of
any LIBOR Loans or its obligation to make any LIBOR Loans hereunder (such
amounts shall be based upon a reasonable allocation thereof by such Lender to
any LIBOR Loans made by such Lender hereunder), any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loan (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”), to the
extent resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of its Loan (other than taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges which are
excluded from the definition of Taxes pursuant to the first sentence of Section
3.12(a)); or (ii) imposes or modifies any reserve, special deposit or similar
requirements (other than Regulation D of the Board of Governors of the Federal
Reserve System or other reserve requirement to the extent utilized in the
determination of Adjusted LIBOR for such Loan) relating to any extensions of
credit or other assets of, or any

34

--------------------------------------------------------------------------------




deposits with or other liabilities of, such Lender, or any commitment of such
Lender; or (iii) has or would have the effect of reducing the rate of return on
capital of such Lender to a level below that which such Lender could have
achieved but for such Regulatory Change (taking into consideration such Lender's
policies with respect to capital adequacy).
(b)Lender's Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender becomes subject to restrictions on the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Agent), the obligation of
such Lender to Continue, or to Convert any other Type of Loans into, LIBOR Loans
hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 4.6 shall apply).
(c)Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, (i) the failure of the Agent or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder (and in the case
of a Lender, to the Agent) and (ii) in no event shall the Borrower be liable for
any amounts incurred more than 180 days prior to receipt of such notice. The
Agent or such Lender agrees to furnish to the Borrower (and in the case of a
Lender, to the Agent) a certificate setting forth in reasonable detail the basis
and amount of each request by the Agent or such Lender for compensation under
this Section. Absent manifest error, determinations by the Agent or any Lender
of the effect of any Regulatory Change shall be conclusive, provided that such
determinations are made on a reasonable basis and in good faith.
Section 4.2    Suspension of LIBOR Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:
(a)the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or
(b)the Agent reasonably determines (which determination shall be conclusive)
that Adjusted LIBOR will not adequately and fairly reflect the cost to the
Lenders of maintaining LIBOR Loans for such Interest Period;
then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, Continue LIBOR Loans or Convert Loans into LIBOR
Loans and the Borrower shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan, either repay such Loan or

35

--------------------------------------------------------------------------------




Convert such Loan into a Base Rate Loan. For purposes of the immediately
preceding clause (b), in determining whether Adjusted LIBOR will adequately and
fairly reflect the cost to the Lenders of making or maintaining LIBOR Loans, the
Agent shall make such determination assuming that the Lenders are actually
funding LIBOR Loans through the purchase of deposits in the London interbank
market.
Section 4.3.    Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy to the Agent) and such Lender's obligation to Continue, or to
Convert Base Rate Loans into LIBOR Loans shall be suspended until such time as
such Lender may again maintain LIBOR Loans (in which case the provisions of
Section 4.6 shall be applicable).
Section 4.4.    Compensation.
Subject to delivery of a statement if requested by the Borrower as permitted
below, the Borrower shall pay to the Agent for the account of each Lender,
within 5 Business Days following the request of such Lender through the Agent,
such amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense (excluding lost profit
and loss of margin) that such Lender reasonably determines is attributable to:
(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Loan, or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or
(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Loan from such Lender on the requested date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.
Upon the Borrower's request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith. Calculation of all amounts payable to a
Lender under this Section shall be made as though such Lender had actually
funded LIBOR Loans through the purchase of deposits in the relevant market
bearing interest at the rate applicable to such LIBOR Loans in an amount equal
to the amount of the LIBOR Loans and having a maturity comparable to the
relevant Interest Period.

36

--------------------------------------------------------------------------------






Section 4.5.    Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended pursuant to Section 4.1(b) or 4.3 but the obligation of the Requisite
Lenders shall not have been suspended under such Sections, or (c) a Lender does
not vote in favor of any amendment, modification or waiver to the requirements
of Section 9.7(c)(i)(y) or a Default or Event of Default under Section
10.1(m)(i), (ii), or (iii) and the Requisite Lenders shall have voted in favor
of such amendment, modification or waiver, then, so long as there does not then
exist any Default or Event of Default, the Borrower may either (i) demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Loan to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5(b) for a purchase price equal to
the aggregate principal balance of the Loan then owing to the Affected Lender
plus any accrued but unpaid interest thereon and accrued but unpaid fees owing
to the Affected Lender, or any other amount as may be mutually agreed upon by
such Affected Lender and Eligible Assignee, or (ii) solely, with respect to
clause (c), pay to the Affected Lender the aggregate principal balance of the
Loan then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, whereupon the
Loan of the Affected Lender shall be terminated and the Affected Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents. Each of the Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Agent, such Affected Lender nor any
other Lender be obligated in any way whatsoever to initiate any such replacement
or to assist in finding an Eligible Assignee. The exercise by the Borrower of
its rights under this Section shall be at the Borrower's sole cost and expense
and at no cost or expense to the Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower's
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Section 3.12 or 4.1 with respect to periods up to the date of
replacement.
Section 4.6.    Treatment of Affected Loans.
If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1(b) or 4.3, then such
Lender's LIBOR Loans shall be automatically Converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for LIBOR Loans (or, in
the case of a Conversion required by Section 4.1(b) or 4.3, on such earlier date
as such Lender may specify to the Borrower with a copy to the Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 4.1 or 4.3 that gave rise to such Conversion no longer
exist:
(a)to the extent that such Lender's LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender's LIBOR Loans shall be applied instead to its Base Rate Loans; and
(b)any portion of such Lender's Loans that would otherwise be Continued by such
Lender as LIBOR Loans shall be Continued instead as Base Rate Loans, and all

37

--------------------------------------------------------------------------------




Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender's LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans of other Lenders are outstanding, then such Lender's Base
Rate Loans shall be automatically Converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding LIBOR Loans to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders,
holding LIBOR Loans and by such Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with the respective unpaid
principal amount of the Loans held by each of the Lenders.
Section 4.7.    Change of Lending Office.
Each Lender agrees that it shall use reasonable efforts to designate an
alternate Lending Office with respect to any portion of its Loan affected by the
matters or circumstances described in Section 3.12, 4.1 or 4.3 to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.
ARTICLE V. CONDITIONS PRECEDENT
Section 5.1.    Initial Conditions Precedent.
The obligation of the Lenders to make the Loans is subject to the following
conditions precedent:
(a)The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:
(i)counterparts of this Agreement executed by each of the parties hereto;
(ii)Notes executed by the Borrower, payable to each Lender and complying with
the applicable provisions of Section 2.8;
(iii)the Facility Guaranty executed by the Parent and each other Person that the
Borrower elects to make a Guarantor on the Effective Date;
(iv)an opinion of counsel to the Loan Parties, addressed to the Agent, the
Lenders, in form and substance reasonably satisfactory to the Agent;
(v)the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
the Borrower and each other Loan Party certified as of a recent date by the
Secretary

38

--------------------------------------------------------------------------------




of State of the state of formation of such Loan Party, or, in the case of the
Parent only, certified by the Secretary or Assistant Secretary of the Parent;
(vi)a certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;
(vii)a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party or its constituent partners
or members authorized to execute and deliver the Loan Documents to which such
Loan Party is a party and, in the case of the Borrower, the officers of the
Borrower then authorized to deliver the Notice of Borrowing, Notices of
Continuation and Notices of Conversion;
(viii)copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
(ix)a certificate from a Responsible Officer of the Parent and the Borrower to
the effect that (x) all representations and warranties of the Loan Parties
contained in the Loan Documents are true, correct and complete in all material
respects and (y) immediately after giving effect to the transactions
contemplated by this Agreement, no Default or Event of Default shall exist;
(x)the Fees then due and payable under Section 3.6, and any other Fees payable
to the Agent, the Titled Agents and the Lenders on or prior to the Effective
Date;
(xi)a Compliance Certificate calculated as of September 30, 2011 (giving pro
forma effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date);
(xii)the Notice of Borrowing from the Borrower for the Loans indicating how the
proceeds thereof are to be made available to the Borrower, and if any of the
Loans initially are to be LIBOR Loans, the Interest Periods therefore; and

39

--------------------------------------------------------------------------------






(xiii)such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request; and
(b)In the good faith judgment of the Agent and the Lenders:
(i)There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status concerning the Parent or its
Subsidiaries since December 31, 2010 that has had or could reasonably be
expected to result in a Material Adverse Effect;
(ii)No litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (1) result in a Material Adverse Effect or (2) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Parent, the Borrower or any other Loan Party
to fulfill its obligations under the Loan Documents to which it is a party;
(iii)The Parent, the Borrower and the Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices, as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (1) any Applicable Law or (2) any agreement, document or
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Parent, the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party; and
(iv)There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.
Section 5.2.    Additional Conditions Precedent.
The obligations of the Lenders to make the Loans is subject to the further
condition precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Loans or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
on and as of the date of the making of such Loan with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. Each Credit Event shall

40

--------------------------------------------------------------------------------




constitute a certification by the Parent and the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, if such Credit Event is the making of a
Loan, the Parent and the Borrower shall be deemed to have represented to the
Agent and the Lenders at the time such Loan is made that all conditions to the
occurrence of such Credit Event contained in this Article V have been satisfied.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
Section 6.1.    Representations and Warranties.
In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, each of the Parent and the Borrower represents and warrants to the
Agent and each Lender as follows:
(a)Organization; Power; Qualification. Each of the Parent, the Borrower, the
Subsidiaries and the other Loan Parties is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(b)Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1(b) is a
complete and correct list of all Subsidiaries of the Parent setting forth for
each such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding any Equity Interests in such Subsidiary, (iii) the
nature of the Equity Interests held by each such Person, (iv) the percentage of
ownership of such Subsidiary represented by such Equity Interests and (v)
whether such Subsidiary is a Significant Subsidiary and/or an Excluded
Subsidiary. Except as disclosed in such Schedule, as of the Agreement Date (i)
each of the Parent, the Borrower and the Subsidiaries owns, free and clear of
all Liens (other than Permitted Liens), and has the unencumbered right to vote,
all outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders' or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. As of the Agreement
Date Part II of Schedule 6.1(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Parent.

41

--------------------------------------------------------------------------------




(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. Each Loan Party has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby. The
Loan Documents to which any Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally,
(d)Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
any Loan Party is a party in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law relating to any Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of any Loan Party, or any indenture, agreement or other instrument to
which any Loan Party is a party or by which it or any of its respective
properties may be bound, including without limitation, the Existing Revolving
Credit Facility; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by any
Loan Party.
(e)Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, each Subsidiary and each other Loan Party is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to
the Parent, the Borrower, a Subsidiary or such other Loan Party except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(f)Title to Properties. As of the Agreement Date, Part I of Schedule 6.1(f) is a
complete and correct listing of all of the real property owned or leased by the
Parent, the Borrower, each other Loan Party and each other Subsidiary. Each such
Person (i) has good, marketable and legal title to, or a valid leasehold
interest in, each Eligible Property owned by such Person and (ii) owns or has a
valid leasehold interest in such Person's respective other material assets.
(g)Existing Indebtedness. Schedule 6.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Parent, the Borrower and
the Subsidiaries, including without limitation, Guarantees of the Parent, the
Borrower and the Subsidiaries, and indicating whether such Indebtedness is
Secured Indebtedness or Unsecured Indebtedness.
(h)Litigation. Except as set forth on Schedule 6.1(h), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Parent, are there any actions,

42

--------------------------------------------------------------------------------




suits or proceedings threatened) against or in any other way relating adversely
to or affecting the Parent, the Borrower, any Subsidiary or any other Loan Party
or any of its respective property in any court or before any arbitrator of any
kind or before or by any other Governmental Authority which could reasonably be
expected to have a Material Adverse Effect. There are no strikes, slow downs,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to the Parent, the Borrower, any Subsidiary or any other Loan Party
which could reasonably be expected to have a Material Adverse Effect.
(i)Taxes. All federal, state and other tax returns of the Parent, the Borrower,
any Subsidiary or any other Loan Party required by Applicable Law to be filed
have been duly filed, and all federal, state and other taxes, assessments and
other governmental charges or levies upon the Parent, the Borrower, any
Subsidiary and each other Loan Party and its respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 7.6. As of the Agreement
Date, none of the United States income tax returns of the Parent, the Borrower,
its Subsidiaries or any other Loan Party is under audit. All charges, accruals
and reserves on the books of the Parent, the Borrower and each Subsidiary and
each other Loan Party in respect of any taxes or other governmental charges are
in accordance with GAAP.
(j)Financial Statements. The Parent has furnished to each Lender copies of (i)
the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ending December 31, 2010, and the related
audited consolidated statements of operations, cash flows and shareholders'
equity for the fiscal year ending on such dates, with the opinion thereon of
Ernst and Young LLP, and (ii) the unaudited consolidated balance sheet of the
Parent and its consolidated Subsidiaries for the fiscal quarter ending September
30, 2011, and the related unaudited consolidated statements of operations, cash
flows and shareholders' equity of the Parent and its consolidated Subsidiaries
for the fiscal quarter ending on such date. Such financial statements (including
in each case related schedules and notes) present fairly, in all material
respects and in accordance with GAAP consistently applied throughout the periods
involved, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). Neither the Parent nor any of
its Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or in the notes
thereto, except as referred to or reflected or provided for in said financial
statements.
(k)No Material Adverse Change. Since December 31, 2010, no event, condition,
situation or status concerning the Parent or its Subsidiaries has occurred that
has had or could reasonably be expected to result in a Material Adverse Effect.
Each of the Borrower and the Parent is Solvent. The Parent, the Borrower and the
other Loan Parties, taken as a whole, are Solvent. The Parent and its
Subsidiaries, taken as a whole, are Solvent.
(l)ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the

43

--------------------------------------------------------------------------------




Internal Revenue Code with respect to each Plan, except in each case for
noncompliances which could not reasonably be expected to have a Material Adverse
Effect. As of the Agreement Date, no member of the ERISA Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Internal Revenue Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA.
(m)Not Plan Assets; No Prohibited Transaction. None of the assets of the Parent,
the Borrower, any Subsidiary or any other Loan Party constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.
(n)Absence of Defaults. None of the Parent, the Borrower or any Subsidiary is in
default in any material respect beyond any applicable grace period under its
articles of incorporation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any such case: (i) constitutes a Default or
an Event of Default; or (ii) constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by
the Parent, the Borrower, any Subsidiary or any other Loan Party under any
agreement (other than this Agreement) or judgment, decree or order to which the
Parent, the Borrower or any Subsidiary or other Loan Party is a party or by
which the Parent, the Borrower or any Subsidiary or other Loan Party or any of
their respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(o)Environmental Laws. Each of the Parent, the Borrower, the Subsidiaries and
the other Loan Parties has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect.
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent nor the Borrower is aware
of, or has received notice of any events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to the Parent, the
Borrower and the Subsidiaries, may interfere with or prevent compliance or
continued compliance with Environmental Laws, or may give rise to any common-law
or legal liability, or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing, study, or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material on or from any of the Properties
of the Parent, the Borrower, or any Subsidiary; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Parent's and the

44

--------------------------------------------------------------------------------




Borrower's knowledge, threatened, against the Parent, the Borrower or any
Subsidiary relating in any way to Environmental Laws.
(p)Investment Company; Etc. None of the Parent, the Borrower, any Subsidiary or
any other Loan Party is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money, otherwise obtain extensions of
credit or repay indebtedness.
(q)Margin Stock. None of the Parent, the Borrower, any Subsidiary or any other
Loan Party is engaged principally, or as one of its primary activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System.
(r)Affiliate Transactions. Except as permitted by Section 9.10, none of the
Parent, the Borrower, any Subsidiary or any other Loan Party is a party to any
transaction with an Affiliate.
(s)Intellectual Property. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses as now conducted and as contemplated
by the Loan Documents, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright or other proprietary right of any other Person
except where the failure to own or have the right to use such Intellectual
Property without known conflict could not reasonably be expected to have a
Material Adverse Effect. The Parent, the Borrower, each other Loan Party and
each other Subsidiary have taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property. No claim which could reasonably be expected to have a
Material Adverse Effect has been asserted by any Person with respect to the use
of any such Intellectual Property by the Parent, the Borrower, any other Loan
Party or any other Subsidiary, or challenging or questioning the validity or
effectiveness of any such Intellectual Property. The use of such Intellectual
Property by the Parent, the Borrower, its Subsidiaries and the other Loan
Parties, does not infringe on the rights of any Person, subject to such claims
and infringements as do not, in the aggregate, give rise to any liabilities on
the part of the Parent, the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
(t)Business. As of the Agreement Date, the Parent, the Borrower and the other
Subsidiaries are engaged in the business of owning, managing, leasing, acquiring
and making investments in office and industrial properties, together with other
business activities incidental thereto.
(u)Broker's Fees. No Loan Party is required to pay any broker's or finder's fee,
commission or similar compensation with respect to the transactions contemplated
hereby. No

45

--------------------------------------------------------------------------------




other similar fees or commissions will be payable by any Loan Party for any
other services rendered to the Parent, the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.
(v)Accuracy and Completeness of Information. All written information, reports
and other papers and data (excluding financial projections and other forward
looking statements) furnished to the Agent or any Lender by, on behalf of, or at
the direction of, the Parent, the Borrower, any Subsidiary or any other Loan
Party in connection with, pursuant to or relating in any way to this Agreement,
is true and accurate in all material respects on the date as of which such
information, reports, and other papers and data is stated or certified. All
financial statements (including in each case all related schedules and notes)
furnished to the Agent or any Lender by, on behalf of, or at the direction of,
the Parent, the Borrower, any Subsidiary or any other Loan Party in connection
with, pursuant to or relating in any way to this Agreement, present fairly, in
all material respects and in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments). All financial projections and other forward looking statements
prepared by or on behalf of the Parent, the Borrower, any Subsidiary or any
other Loan Party that have been or may hereafter be made available to the Agent
or any Lender were or will be prepared in good faith based on reasonable
assumptions. As of the Effective Date, no fact is known to the Parent or the
Borrower which has had, or may in the future have (so far as the Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1(j) or in such information,
reports or other papers or data or otherwise disclosed in writing to the Agent
and the Lenders.
(w)REIT Status. The Parent qualified as a REIT in the fiscal year most recently
ended and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow the Parent to maintain its status as a REIT.
(x)Eligible Properties. As of the Agreement Date, Schedule 6.1(x) is a correct
and complete list of all Eligible Properties. Schedule 6.1(x) sets forth as of
the Agreement Date whether such Eligible Property is a CBD and Urban Infill
Property. Each of the assets included by the Parent in calculations of
Unencumbered NOI satisfies all of the requirements contained in the definition
of “Eligible Property”.
(y)Foreign Assets Control. None of the Parent, the Borrower, any Subsidiary or
any Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) to the knowledge
of the Parent or the Borrower, has any of its assets in Sanctioned Entities, or
(iii) to the knowledge of the Parent or the Borrower, derives any of its
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Entities. None of the Parent, the Borrower, any other Loan Party
or any other Subsidiary is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

46

--------------------------------------------------------------------------------






Section 6.2.    Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any Subsidiary
or any other Loan Party to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
hereto or thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Parent or the
Borrower prior to the Agreement Date and delivered to the Agent or any Lender in
connection with the underwriting or closing of the transactions contemplated
hereby) shall constitute representations and warranties made by the Parent or
the Borrower to the Agent and the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and the date of the occurrence of any Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.
ARTICLE VII. AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6, the Parent and the Borrower shall
comply with the following covenants:
Section 7.1.    Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.7, the Parent and the Borrower
shall, and shall cause each Subsidiary to, preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to be so authorized and qualified could reasonably be expected
to have a Material Adverse Effect.
Section 7.2.    Compliance with Applicable Law.
The Parent and the Borrower shall, and shall cause each Subsidiary to, comply
with all Applicable Laws, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect.
Section 7.3.    Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary to, protect and preserve
all of its respective material properties, including, but not limited to, all
material Intellectual Property, and maintain

47

--------------------------------------------------------------------------------




in good repair, working order and condition all material tangible properties,
ordinary wear and tear excepted.
Section 7.4.    Conduct of Business.
The Parent and its Subsidiaries, taken as a whole shall carry on, their
respective businesses as described in Section 6.1(t).
Section 7.5.    Insurance.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Agent upon its
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby.
Section 7.6.    Payment of Taxes and Claims.
The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which are more than 60 days past due and which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of the Parent, the
Borrower, such Subsidiary or such other Loan Party, as applicable, in accordance
with GAAP.
Section 7.7.    Visits and Inspections.
The Parent and the Borrower shall, and shall cause each Subsidiary to, permit
representatives or agents of any Lender or the Agent, from time to time after
reasonable prior notice if no Event of Default shall be in existence, as often
as may be reasonably requested, but only during normal business hours and at the
expense of such Lender or the Agent (unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and inspect all properties of the Parent, the Borrower or such
Subsidiary to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance. If requested by the Agent,
the Parent and the Borrower shall execute an authorization letter addressed to
its accountants authorizing the Agent or any Lender to discuss the financial
affairs of the Parent and any Subsidiary with its accountants.

48

--------------------------------------------------------------------------------






Section 7.8.    Use of Proceeds.
The Borrower shall use the proceeds of the Loans for general corporate purposes
only, including without limitation, repayment of Indebtedness. No part of the
proceeds of the Loans will be used (a) for the purpose of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any such margin stock; provided, however, the Borrower
may use proceeds of the Loans to purchase the Parent's capital stock and the
Borrower's partnership interests unless (i) such use will result in a violation
of Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or (ii) such use will require the Agent or any Lender to file any form or
other documentation or take any other action in compliance with Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System and the
Borrower has failed to provide the Agent prior written notice of such use and to
execute, complete and deliver all such forms and other documentation and to take
any other action as may be necessary for such compliance by the Agent or any
Lender or (b) to fund any operations in, to finance any investments or
activities in, or to make any payments to, a Sanctioned Person or Sanctioned
Entity.
Section 7.9.    Environmental Matters.
The Parent and the Borrower shall, and shall cause each Subsidiary and each
other Loan Party to, comply with all Environmental Laws the failure with which
to comply could reasonably be expected to have a Material Adverse Effect. If the
Parent, the Borrower, any Subsidiary or any other Loan Party shall (a) receive
notice that any violation of any Environmental Law may have been committed or is
about to be committed by such Person, (b) receive notice that any administrative
or judicial complaint or order has been filed or is about to be filed against
the Parent, the Borrower, any Subsidiary or any other Loan Party alleging
violations of any Environmental Law or requiring the Parent, the Borrower, any
Subsidiary or any other Loan Party to take any action in connection with the
release of Hazardous Materials or (c) receive any notice from a Governmental
Authority or private party alleging that the Parent, the Borrower, any
Subsidiary or any other Loan Party may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials or
any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Parent, the Borrower, any Subsidiary or any other Loan
Party. The Parent and the Borrower shall, and shall cause each Subsidiary and
each other Loan Party to, take promptly all actions necessary to prevent the
imposition of any Liens arising out of or related to any Environmental Laws on
(i) any Eligible Property or (ii) any of their other respective properties, if
(solely with respect to this clause (ii)), the imposition of such Lien could
reasonably be expected to cause a Material Adverse Effect.
Section 7.10    Books and Records.
The Parent and the Borrower shall, and shall cause each Subsidiary to, maintain
books and records pertaining to its respective business operations in such
detail, form and scope as is consistent with good business practice and in
accordance with GAAP.

49

--------------------------------------------------------------------------------






Section 7.11.    Further Assurances.
The Parent and the Borrower shall, at their cost and expense and upon request of
the Agent, execute and deliver or cause to be executed and delivered, to the
Agent such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary to effectuate the
provisions and intent of this Agreement and the other Loan Documents.
Section 7.12.    New Subsidiaries/Guarantors.
(a)Guarantors. The Borrower may, at its option, cause any Subsidiary that is not
already a Guarantor to become a Guarantor by executing and delivering to the
Agent each of the following items, each in form and substance satisfactory to
the Agent: (i) an Accession Agreement executed by such Subsidiary and (ii) the
items that would have been delivered under Sections 5.1(a)(iv) through (viii)
and (xiii) if such Subsidiary had been a Guarantor on the Effective Date.
(b)Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
(other than the Parent) from the Facility Guaranty so long as: (i) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1; (ii) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
release with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents; and (iii) the Agent shall have received such written request at least
5 Business Days (or such other period as may be acceptable to the Agent) prior
to the requested date of release. Delivery by the Borrower to the Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.
Section 7.13.    REIT Status.
The Parent shall at all times maintain its status as a REIT.
Section 7.14.    Exchange Listing.
The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange, the American Stock
Exchange or another nationally recognized stock exchange located in the United
States and reasonably approved by the Agent or which is the subject of price
quotations in the over-the-counter market as reported by the National
Association of Securities Dealers Automated Quotation System.

50

--------------------------------------------------------------------------------






ARTICLE VIII. INFORMATION
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Parent and the Borrower, as
applicable, shall furnish to each Lender (or to the Agent if so provided below)
at its Lending Office:
Section 8.1.    Quarterly Financial Statements.
Not later than 5 days after the same is filed with the Securities and Exchange
Commission (but in no event later than 60 days after the end of each of the
first, second and third fiscal quarters of the Parent), the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders' equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief executive officer or chief financial officer of
the Parent, in his or her opinion, to present fairly, in accordance with GAAP
and in all material respects, the consolidated financial position of the Parent
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year-end audit adjustments).
Section 8.2.    Year-End Statements.
Not later than 5 days after the same is filed with the Securities and Exchange
Commission (but in no event later than 90 days after the end of each fiscal year
of the Parent), the audited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income, shareholders' equity and cash flows of the
Parent and its Subsidiaries for such fiscal year, setting forth in comparative
form the figures as at the end of and for the previous fiscal year, all of which
shall be (a) certified by the chief executive officer or chief financial officer
of the Parent, in his or her opinion, to present fairly, in accordance with GAAP
and in all material respects, the consolidated financial position of the Parent
and its Subsidiaries as at the date thereof and the results of operations for
such period and (b) accompanied by the report thereon of independent certified
public accountants of recognized national standing, whose certificate shall be
unqualified.
Section 8.3.    Compliance Certificate; Other Reports.
At the time financial statements are furnished pursuant to Sections 8.1 and 8.2,
and within 5 Business Days of the Agent's reasonable request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit G (a
“Compliance Certificate”) executed by the chief financial officer of the Parent:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Parent was in compliance
with the covenants contained in Section 9.1 and (b) stating that, to the best of
his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred, whether it is continuing and
the steps being taken by the Parent and the Borrower with respect to such event,

51

--------------------------------------------------------------------------------




condition or failure. At the time financial statements are furnished pursuant to
Sections 8.1 and 8.2, the Parent shall also deliver (A) a report, in form and
detail reasonably satisfactory to the Agent, setting forth a statement of Funds
From Operations for the period of four consecutive fiscal periods then ending;
and (B) a report, in form and detail reasonably satisfactory to the Agent,
setting forth a list of all Properties acquired by the Parent, the Borrower and
the Subsidiaries since the date of the delivery of the previous such report,
such list to identify such Property's name, location, date acquired, acquisition
cost, amount of related mortgage Indebtedness, if any, and the Occupancy Rate
and Net Operating Income for such Property.
Section 8.4.    Other Information.
(a)Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Parent or its Board of Directors by its
independent public accountants;
(b)Securities Filings. Within 5 Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto (unless requested by
the Agent) and any registration statements on Form S-8 or its equivalent),
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other
periodic reports which the Parent, the Borrower, any Subsidiary or any other
Loan Party shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange;
(c)Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, the Borrower, any Subsidiary
or any other Loan Party;
(d)Partnership Information. Promptly upon the mailing thereof to the partners of
the Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;
(e)ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and of which has resulted or could reasonably be expected to result
in the imposition of a Lien or the

52

--------------------------------------------------------------------------------




posting of a bond or other security, a certificate of the chief executive
officer or chief financial officer of the Parent setting forth details as to
such occurrence and the action, if any, which the Parent or applicable member of
the ERISA Group is required or proposes to take;
(f)Litigation. To the extent the Parent, the Borrower or any Subsidiary is aware
of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Parent, the
Borrower or any Subsidiary or any of their respective properties, assets or
businesses which could reasonably be expected to have a Material Adverse Effect,
and prompt notice of the receipt of notice that any United States income tax
returns of the Parent, the Borrower or any Subsidiary are being audited;
(g)Modification of Organizational Documents. A copy of any amendment to the
articles of incorporation, bylaws, partnership agreement, operating agreement or
other similar organizational documents of the Parent, the Borrower or any other
Loan Party within 15 Business Days after the effectiveness thereof;
(h)Change of Financial Condition. Prompt notice of any change in the business,
assets, liabilities, financial condition or results of operations of the Parent,
the Borrower or any Subsidiary which has had or could reasonably be expected to
have a Material Adverse Effect;
(i)Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Parent or the Borrower obtaining knowledge thereof:
(i) any Default or Event of Default or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Parent, the Borrower, any Subsidiary or any
other Loan Party under any Material Contract to which any such Person is a party
or by which any such Person or any of its respective properties may be bound;
(j)Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000 having been entered against the Parent, the Borrower, any Subsidiary
or any other Loan Party or any of their respective properties or assets;
(k)Notice of Violations of Law. Prompt notice if the Parent, the Borrower, any
Subsidiary or any other Loan Party shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which, in either case, could reasonably be expected to have a Material Adverse
Effect;
(l)Patriot Act Information. From time to time and promptly upon each request,
information identifying the Borrower as a Lender may request in order to comply
with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October
26, 2001)); and
(m)Other Information. From time to time and promptly upon each request, such
certificates, documents or information regarding the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower or any Subsidiaries as the Agent or any Lender (through
the Agent) may reasonably request.

53

--------------------------------------------------------------------------------




Section 8.5.    Electronic Delivery of Certain Information.
(a)The Parent and the Borrower may deliver documents, materials and other
information required to be delivered pursuant to Article VIII (collectively,
“Information”) in an electronic format acceptable to the Agent by e-mailing any
such Information to an e-mail address of the Agent as specified to the Borrower
by the Agent from time to time. The Agent shall promptly post such Information
on the Parent's or the Borrower's behalf on an internet or intranet website to
which each Lender and the Agent has access, whether a commercial, third-party
website (such as Intralinks or SyndTrak) or a website sponsored by the Agent
(the “Platform”). Such Information shall only be deemed to have been delivered
to the Lenders on the date on which such Information is so posted.
(b)In addition, the Parent and the Borrower may deliver Information required to
be delivered pursuant to Sections 8.1, 8.2, and 8.4(b) and (c) by posting any
such Information to the Parent's internet website (as of the Agreement Date,
www.piedmontreit.com). Any such Information provided in such manner shall only
be deemed to have been delivered to the Agent or a Lender (i) on the date on
which the Agent or such Lender, as applicable, receives notice from the Borrower
that such Information has been posted to the Parent's internet website and (ii)
only if such Information is publicly available without charge on such website.
If for any reason, the Agent or a Lender either did not receive such notice or
after reasonable efforts was unable to access such website, then the Agent or
such Lender, as applicable, shall not be deemed to have received such
Information. In addition to any manner permitted by Section 12.1, the Borrower
may notify the Agent or a Lender that Information has been posted to such a
website by causing an e-mail notification to be sent to an e-mail address
specified from time to time by the Agent or such Lender, as applicable.
(c)Notwithstanding anything in this Section to the contrary (i) the Parent and
the Borrower shall deliver paper copies of Information to the Agent or any
Lender that requests the Parent and the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given to the
Borrower by the Agent or such Lender and (ii) in every instance the Parent shall
be required to provide to the Agent a paper original of the Compliance
Certificate required by Section 8.3.
(d)The Parent and the Borrower acknowledge and agree that the Agent may make
Information, as well as any other written information, reports, data,
certificates, documents, instruments, agreements and other materials relating to
the Parent, the Borrower, any Subsidiary or any other Loan Party or any other
materials or matters relating to this Agreement, any of the other Loan Documents
or any of the transactions contemplated by the Loan Documents, in each case to
the extent that the Agent's communication thereof to the Lenders is otherwise
permitted hereunder (collectively, the “Communications”) available to the
Lenders by posting the same on the Platform. The Parent and the Borrower
acknowledge that (i) the distribution of material through an electronic medium,
such as the Platform, is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of

54

--------------------------------------------------------------------------------




merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by the
Agent or any Lender in connection with the Communications or the Platform.
(e)The Agent shall have no obligation to request the delivery or to maintain
copies of any of the Information or other materials referred to above, and in no
event shall have any responsibility to monitor compliance by the Parent or the
Borrower with any such requests. Each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such Information or other
materials.
Section 8.6.    Public/Private Information.
The Parent and the Borrower will cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Parent or the Borrower to the Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article and will designate Information
Materials (a) that are either available to the public or not material with
respect to the Parent, the Borrower and the Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.
ARTICLE IX. NEGATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Parent and the Borrower shall
comply with the following covenants:
Section 9.1.    Financial Covenants.
The Parent shall not permit:
(a)Maximum Leverage Ratio. The ratio of (i) Total Indebtedness (net of, as of
such date of determination, an amount equal to the lesser of (x) the amount of
unrestricted cash and cash equivalents in excess of $30,000,000 and (y) the
amount of Total Indebtedness that matures within 24 months of such date of
determination) to (ii) Total Asset Value, to exceed 0.60 to 1.00 at any time;
provided, however, that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00, then such failure to comply with the foregoing
covenant shall not constitute a Default or an Event of Default and the Parent
shall be deemed to be in compliance with this Section 9.1(a) so long as (1) the
Parent's failure to comply with the foregoing covenant is in connection with the
Parent's (or any Consolidated Subsidiary's) acquisition of a portfolio of
Properties with a purchase price of at least 5.0% of Total Asset Value once per
fiscal year of the Parent, (2) such acquisition is otherwise permitted
hereunder, (3) such ratio does not exceed 0.65 to 1.00 for a period of more than
four consecutive fiscal quarters and (4) such ratio has not exceeded 0.60 to
1.00 at any other time during the current fiscal year of the Parent.
(b)Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA for the
period of four consecutive fiscal quarters of the Parent most recently ending to
(ii) Fixed Charges of the Parent for such period, to be less than 1.50 to 1.00
at any time.

55

--------------------------------------------------------------------------------






(c)Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Indebtedness
(net of, as of such date of determination, an amount equal to the lesser of (x)
the amount of unrestricted cash and cash equivalents in excess of $30,000,000
and (y) the amount of Secured Indebtedness that matures within 24 months of such
date of determination) of the Parent to (ii) Total Asset Value, to exceed 0.40
to 1.00 at any time.
(d)Minimum Unencumbered Leverage Ratio. The ratio of (i) Unencumbered Asset
Value to (ii) Unsecured Indebtedness of the Parent plus the Parent's Share of
Unsecured Indebtedness of its Consolidated Subsidiaries and Unconsolidated
Affiliates, to be less than 1.60 to 1.00 at any time.
(e)Minimum Unencumbered Interest Coverage Ratio. The ratio of (i) Unencumbered
NOI for the period of four consecutive fiscal quarters of the Parent most
recently ending to (ii) Unsecured Interest Expense for such period, to be less
than 1.75 to 1.00 at any time.
Section 9.2.    Restricted Payments.
If a Default or Event of Default specified in Section 10.1(a) or Section 10.1(b)
exists, or if as a result of the occurrence of any other Event of Default any of
the Obligations have been accelerated pursuant to Section 10.2(a), the Parent
and the Borrower shall not, and shall not permit any Subsidiary to, make any
Restricted Payments to any Person provided, however, that the Borrower may
declare and make cash distributions to the Parent and its other partners on a
pro rata basis with respect to any fiscal year to the extent necessary for the
Parent to distribute, and the Parent may so distribute, an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.13.
Section 9.3.    Indebtedness.
The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, incur, assume, or otherwise become obligated in respect
of any Indebtedness after the Agreement Date if immediately thereafter and after
giving effect thereto, a Default or Event of Default would be in existence,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.
Section 9.4.    [Reserved].
Section 9.5.    Investments Generally.
The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:
(a)ownership of Equity Interests in Subsidiaries and Unconsolidated Affiliates;
provided that, notwithstanding anything to the contrary contained herein, the
purchase or acquisition of additional Equity Interests in a Subsidiary or
Unconsolidated Affiliate is permitted

56

--------------------------------------------------------------------------------




only so long as immediately prior to such purchase or acquisition, and after
giving effect thereto, no Default or Event of Default is or would be in
existence;
(b)Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case immediately prior to such Investment, and after giving effect thereto,
no Default or Event of Default is or would be in existence;
(c)[reserved];
(d)Investments in Cash Equivalents;
(e)intercompany Indebtedness among the Parent, the Borrower and other Loan
Parties provided that such Indebtedness is permitted by the terms of Section
9.3;
(f)loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and
(g)any other Investment so long as immediately prior to making such Investment,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence.
Section 9.6.    Liens; Negative Pledges; Other Matters.
(a)The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately following the creation,
assumption or incurring of such Lien, a Default or Event of Default would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9).
(b)The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into, assume or otherwise be bound by any Negative
Pledge with respect to any Eligible Property or otherwise if, immediately prior
to entering into, assuming or being bound by such Negative Pledge or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence hereunder.
(c)The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary (other than an Excluded Subsidiary or a Subsidiary that is not
a Wholly Owned Subsidiary) to: (i) pay dividends or make any other distribution
on any of such Subsidiary's capital stock or other equity interests owned by the
Parent, the Borrower or any Subsidiary; (ii) pay any Indebtedness owed to the
Parent, the Borrower or any Subsidiary; (iii) make loans or advances to the
Parent, the Borrower or any Subsidiary; or (iv) transfer any of its property or
assets to the Parent, the Borrower or any Subsidiary.

57

--------------------------------------------------------------------------------






Section 9.7.    Merger, Consolidation, Sales of Assets and Other Arrangements.
The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or assets, whether now owned or hereafter acquired;
provided, however, that:
(a)any of the actions described in the immediately preceding clauses (i) through
(iii) may be taken with respect to any Subsidiary or any Loan Party (other than
the Parent or the Borrower) so long as:
(i)immediately prior to the taking of such action, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence; and
(ii)in the case of a merger involving a Loan Party or a Subsidiary that owns or
leases an Eligible Property, (x) the Borrower shall have given the Agent and the
Lenders at least 10 Business Days' prior written notice of such merger, such
notice to include a certification to the effect that immediately after and after
giving effect to such action, no Default or Event of Default is or would be in
existence, (y) if the Subsidiary so merging is a Loan Party and the survivor
entity is to be a Guarantor, the survivor entity shall, if requested by the
Agent, have executed and delivered an assumption agreement in form and substance
satisfactory to the Agent pursuant to which such survivor entity shall expressly
assume all of such Loan Party's Obligations under the Loan Documents to which it
is a party, and (z) within 30 days of consummation of such merger, the survivor
entity, if a Loan Party delivers to the Agent items of the type referred to in
Sections 5.1(a)(v) through (viii) with respect to the survivor entity as in
effect after consummation of such merger (if not previously delivered to the
Agent and still in effect);
(b)the Parent, the Borrower, its Subsidiaries and the other Loan Parties may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;
(c)a Person may merge with or into the Parent or the Borrower so long as:
(i)the Parent or the Borrower, as the case may be, is the survivor of such
merger, or if the Parent or the Borrower is not the survivor, (w) the survivor
is a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia, (x) the survivor shall
expressly assume, pursuant to an agreement in form satisfactory to the Agent,
all obligations of Parent or the Borrower, as applicable, under the Loan
Documents to which it is a party, and (y) individuals who constituted the Board
of Directors of the Parent immediately prior to such merger constitute a
majority of the Board of Directors of the Parent immediately following such
merger;
(ii)immediately prior to such merger, and immediately thereafter and

58

--------------------------------------------------------------------------------




after giving effect thereto, no Default or Event of Default is or would be in
existence; and
(iii)the Borrower shall have given the Agent and the Lenders at least 10
Business Days' prior written notice of such merger, such notice to include a
certification as to the matters described in the immediately preceding clause
(ii) (except that such prior notice shall not be required in the case of the
merger of a Subsidiary with and into the Parent or the Borrower);
(d)the Parent, the Borrower and each Subsidiary may sell, transfer or dispose of
assets among themselves; provided that (1) any such sale, transfer or
disposition of an Eligible Property shall not result in an Event of Default
under Section 9.1, and if an Event of Default has occurred and is continuing,
such sales, transfers or dispositions of Eligible Properties shall only be among
the Borrower and Subsidiaries of the Borrower that meet the requirements of
clause (f) of the definition of Eligible Property, and (2) if an Event of
Default has occurred and is continuing, such sales, transfers or dispositions of
assets other than Eligible Properties shall only be among the Parent, the
Borrower and Wholly Owned Subsidiaries of the Borrower.
Section 9.8.    Fiscal Year.
The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.
Section 9.9.    Modifications of Organizational Documents.
The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
or certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.
Section 9.10.    Transactions with Affiliates.
The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Loan Party), except
(a) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower or any Subsidiary and
upon fair and reasonable terms which are no less favorable to the Parent, the
Borrower or such Subsidiary than would be obtained in a comparable arm's length
transaction with a Person that is not an Affiliate and (b) transactions solely
among the Parent, the Borrower, other Loan Parties and Wholly Owned
Subsidiaries.
Section 9.11.    ERISA Exemptions.
The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.

59

--------------------------------------------------------------------------------






ARTICLE X. DEFAULT
Section 10.1.    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans.
(b)Default in Payment of Interest and Other Obligations. (i) The Borrower shall
fail to pay when due any interest on any of the Loans, and such failure shall
continue for a period of 5 Business Days or (ii) the Borrower shall fail to pay
when due any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and in each case, such failure shall continue
for a period of 10 calendar days after the date on which the Borrower or such
Loan Party receives notice of such failure from the Agent.
(c)Default in Performance. (i) The Borrower or the Parent shall fail to perform
or observe any term, covenant, condition or agreement contained in Section 8.1,
Section 8.2, Section 8.3, Section 8.4(i) or in Article IX or (ii) the Borrower,
the Parent or any other Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
in the case of this clause (ii) only such failure shall continue for a period of
30 days after the date upon which the Borrower has received written notice of
such failure from the Agent.
(d)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of any Loan Party under this Agreement or under any
other Loan Document, or any amendment hereto or thereto, or in any other writing
or statement at any time furnished or made or deemed made by or on behalf of any
Loan Party to the Agent or any Lender, shall at any time prove to have been
incorrect or misleading, in light of the circumstances in which made or deemed
made, in any material respect when furnished or made or deemed made.
(e)Indebtedness Cross-Default; Derivatives Contracts.
(i)The Borrower, the Parent or any other Loan Party shall fail to pay when due
and payable, within any applicable grace or cure period, the principal of, or
interest on, any Indebtedness (other than (x) Indebtedness which is Nonrecourse
Indebtedness to the Borrower, the Parent and each other Loan Party, (y) the
Loans and (z) Indebtedness in respect of Derivatives Contracts) having an
aggregate outstanding principal amount of $50,000,000 or more (“Material
Indebtedness”);

60

--------------------------------------------------------------------------------






(ii)(x) the maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof (other than as a
result of actions taken by the Borrower, the Parent or a Loan Party in the
ordinary course of business);
(iii)any other event shall have occurred and be continuing which permits any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity; or
(iv)as a result of any Loan Party's failure to perform or observe any term,
covenant, condition or agreement contained in any Derivatives Contract, such
Derivatives Contract is terminated and the Derivatives Termination Value owed by
such Loan Party as a result thereof is $30,000,000 or more.
(f)Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any Significant Subsidiary shall: (i) commence a voluntary case under
the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.
(g)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any
Significant Subsidiary in any court of competent jurisdiction seeking: (i)
relief under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Parent, the Borrower, such
Significant Subsidiary or such other Loan Party (including, but not limited to,
an order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.

61

--------------------------------------------------------------------------------






(h)Litigation; Enforceability. The Parent, the Borrower or any other Loan Party
shall disavow, revoke or terminate (or attempt to terminate) any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, any Note or any other Loan
Document or this Agreement, any Note, the Facility Guaranty or any other Loan
Document shall cease to be in full force and effect (except as a result of the
express terms thereof).
(i)Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Parent, the Borrower or any other Loan Party, by
any court or other tribunal and (i) such judgment or order shall continue for a
period of 30 days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount of such judgment or order
for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
exceeds, individually or together with all other such outstanding judgments or
orders entered against the Parent, the Borrower and such other Loan Parties,
$30,000,000 or (B) in the case of an injunction or other non-monetary judgment,
such injunction or judgment could reasonably be expected to have a Material
Adverse Effect.
(j)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Parent, the Borrower or any other Loan
Party which exceeds, individually or together with all other such warrants,
writs, executions and processes, $30,000,000 in amount and such warrant, writ,
execution or process shall not be discharged, vacated, stayed or bonded for a
period of 30 days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Agent pursuant to which the issuer of
such bond subordinates its right of reimbursement, contribution or subrogation
to the Obligations and waives or subordinates any Lien it may have on the assets
of any Loan Party.
(k)ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $30,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Liabilities in excess of $30,000,000 shall be filed
under Title IV of ERISA by any member of the ERISA Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Plan or Plans having aggregate Unfunded Liabilities
in excess of $30,000,000; or a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any such Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $30,000,000.
(l)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

62

--------------------------------------------------------------------------------






(m)Change of Control/Change in Management.
(i)Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 33% of the total voting power of the then outstanding
voting stock of the Parent;
(ii)During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the Parent (together with any new directors whose election
by such Board or whose nomination for election by the shareholders of the Parent
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved but excluding any director
whose initial nomination for, or assumption of office as, a director occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors) cease for any reason to constitute a majority of the Board
of Directors of the Parent then in office; or
(iii)The Parent or a Wholly Owned Subsidiary of the Parent shall cease to be the
sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower.
(n)An Event of Default under and as defined in the Existing Revolving Credit
Facility shall occur.
Section 10.2.    Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration.
(i)Automatic. Upon the occurrence of an Event of Default specified in Section
10.1(f) or 10.1(g), (A) the principal of, and all accrued interest on, the Loans
and the Notes at the time outstanding and (B) all of the other Obligations
(other than obligations in respect of Derivatives Contracts), including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower.
(ii)Optional. If any other Event of Default shall exist, the Agent shall, at the
direction of the Requisite Lenders: (A) declare the principal of, and accrued
interest on, the Loans and the Notes at the time outstanding and (B) all of the
other Obligations (other

63

--------------------------------------------------------------------------------




than obligations in respect of Derivatives Contracts), including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower.
(b)Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.
(c)Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.
(d)Appointment of Receiver. To the extent permitted by Applicable Law, the Agent
and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Parent, the Borrower and the Subsidiaries, without
notice of any kind whatsoever and without regard to the adequacy of any security
for the Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Parent, the
Borrower and the Subsidiaries and to exercise such power as the court shall
confer upon such receiver.
Section 10.3.    Allocation of Proceeds.
If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:
(a)amounts due the Agent in respect of fees and expenses due under Section 12.2;
(b)amounts due the Lenders in respect of fees and expenses due under Section
12.2, pro rata in the amount then due each Lender;
(c)payments of interest on the Loans, to be applied for the ratable benefit of
the Lenders;
(d)payments of principal on the Loans, to be applied for the ratable benefit of
the Lenders;
(e)amounts due the Agent and the Lenders pursuant to Sections 11.7 and 12.9;
(f)payment of all other Obligations and other amounts due and owing by the
Borrower and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and

64

--------------------------------------------------------------------------------






(g)any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.
Section 10.4.    Performance by Agent.
If the Borrower, the Parent or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower, the Parent or such Loan Party after
the expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Agent, promptly pay any amount reasonably
expended by the Agent in such performance or attempted performance to the Agent,
together with interest thereon at the applicable Post-Default Rate from the date
of such expenditure until paid. Notwithstanding the foregoing, neither the Agent
nor any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower, the Parent or any other Loan
Party under this Agreement or any other Loan Document.
Section 10.5.    Rights Cumulative.
The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.
ARTICLE XI. THE AGENT
Section 11.1.    Authorization and Action.
Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender's behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such actions and
powers as are reasonably incidental thereto. Not in limitation of the foregoing,
each Lender authorizes and directs the Agent to enter into the Loan Documents
for the benefit of the Lenders. Each Lender hereby agrees that, except as
otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender or to impose
on the Agent duties or obligations other than those expressly provided for
herein. It is understood and agreed that the use of the term “agent” herein or
in any other Loan Documents (or any other similar term) with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. At the request
of a Lender, the Agent will forward to such Lender

65

--------------------------------------------------------------------------------




copies or, where appropriate, originals of the documents delivered to the Agent
pursuant to this Agreement or the other Loan Documents. The Agent will also
furnish to any Lender, upon the request of such Lender, a copy of any
certificate or notice furnished to the Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document. The Agent shall not have any
duties or obligations except those expressly set forth herein. As to any matters
not expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders (or all of the Lenders if
explicitly required under any provision of this Agreement) have so directed the
Agent to exercise such right or remedy. With the exception of Section 11.8
hereof, the provisions of this Article XI are solely for the benefit of the
Agent and the Lenders, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.
Section 11.2.    Agent's Reliance, Etc.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable to any Lender for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or
any other Loan Document, except for its or their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Without limiting the generality of the foregoing, the
Agent: (a) may treat the payee of any Note as the holder thereof until the Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form satisfactory to the Agent; (b) may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Parent, the Borrower, any Loan Party or other Persons (except for the
delivery to it of any certificate or document specifically required to be
delivered to it pursuant to Section 5.1) or inspect the property, books or
records of the Parent, the Borrower, any Loan Party or any other Person; (e)
shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement

66

--------------------------------------------------------------------------------




or any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Agent on behalf of the Lenders in any such collateral; (f)
shall incur no liability to any Lender under or in respect of this Agreement or
any other Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties and (g)
except as expressly set forth herein, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, the Parent or any of their respective Subsidiaries
that is communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. Unless set forth in writing to the contrary, the
making of its Loan by a Lender shall constitute a certification by such Lender
to the Agent and the other Lenders that the Borrower has satisfied the
conditions precedent for initial Loans set forth in Sections 5.1 and 5.2 and
that have not previously been waived by the Requisite Lenders.
Section 11.3.    Notice of Defaults.
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default (other than an Event of Default under Section
10.1(a) or Section 10.1(b)(i)) unless the Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If the Agent receives such a “notice of default”, the Agent
shall give prompt notice thereof to the Lenders.
Section 11.4.    JPMorgan as Lender.
JPMorgan, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include JPMorgan in each case in its
individual capacity. JPMorgan and its Affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any Affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, JPMorgan or
its Affiliates may receive information regarding the Parent, the Borrower, other
Loan Parties, other Subsidiaries and other Affiliates (including information
that may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.
Section 11.5.    [Reserved].
Section 11.6.    Lender Credit Decision, Etc.
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
Affiliates has made any

67

--------------------------------------------------------------------------------




representations or warranties as to the financial condition, operations,
creditworthiness, solvency or other information concerning the business or
affairs of the Parent, the Borrower, any other Loan Party, any Subsidiary or any
other Person to such Lender and that no act by the Agent hereafter taken,
including any review of the affairs of the Parent, the Borrower, any other Loan
Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Parent, the Borrower, the Subsidiaries or any
other Affiliate thereof, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Parent, the Borrower, the other
Loan Parties, the Subsidiaries and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate. Each Lender also acknowledges that it will, independently
and without reliance upon the Agent, any other Lender or counsel to the Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent, or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each Lender acknowledges that the Agent's legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.
Section 11.7.    Indemnification of Agent.
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender's respective Credit Percentage, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, reasonable out-of-pocket costs and expenses, or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against the Agent (in its capacity as Agent but not as a Lender)
in any way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the Agent under
the Loan Documents (collectively, “Indemnifiable Amounts”); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent resulting from the Agent's gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice. Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), promptly upon

68

--------------------------------------------------------------------------------




demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees of the counsel(s) of the Agent's own choosing) incurred by the
Agent in connection with the preparation, negotiation, execution, or enforcement
of, or legal advice with respect to the rights or responsibilities of the
parties under, the Loan Documents, any suit or action brought by the Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Agent and/or the Lenders,
and any claim or suit brought against the Agent, and/or the Lenders arising
under any Environmental Laws. Such out-of-pocket expenses (including reasonable
counsel fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section, the Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
Section 11.8.    Successor Agent.
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for gross negligence or willful misconduct by
all of the Lenders (other than the Lender then acting as Agent) upon 30-days'
prior written notice to the Agent. Upon any such resignation or removal, the
Requisite Lenders (other than the Lender then acting as Agent, in the case of
the removal of the Agent under the immediately preceding sentence) shall have
the right to appoint a successor Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower's approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and its Affiliates
that are Qualified Institutions as a successor Agent). If no successor Agent
shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Agent's giving of notice of resignation or the Lenders' removal of the
resigning Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $50,000,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Agent, and the retiring or removed Agent
shall be discharged from its duties and obligations under the Loan Documents.
After any Agent's resignation or removal hereunder as Agent, the provisions of
this Article XI shall continue to inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under the Loan Documents.
Section 11.9.    Titled Agents.
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of

69

--------------------------------------------------------------------------------




any of the Loans, or for any duties as an agent hereunder for the Lenders. The
titles of “Co-Lead Arranger”, “Book Manager”, “Syndication Agent” and
“Documentation Agent” are solely honorific and imply no fiduciary responsibility
on the part of the Titled Agents to the Agent, the Borrower or any Lender and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.
ARTICLE XII. MISCELLANEOUS
Section 12.1.    Notices.
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:
If to the Borrower:
Piedmont Operating Partnership, LP
11695 Johns Creek Parkway, Suite 350
Johns Creek, GA 30097
Attn: Raymond L. Owens and Robert E. Bowers
Telephone:    (770) 418-8800
Telecopy:    (770) 418-8900


With a copy to:
DLA Piper LLP (US)
203 N. LaSalle Street, Suite 1900 Chicago, IL 60601
Attn: James M. Phipps, Esq.
Telephone:    (312) 368-4088
Telecopy:    (312) 257-5735


If to the Agent:
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, Texas 77002-6925
Attn: Erica Y. Hsu
Telephone:    (713) 750-2606
Telecopy:    (713) 750-2223


With a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10179
Attn: Brendan M. Poe
Telephone:    (212) 622-8173
Telecopy:    (212) 270-2157

70

--------------------------------------------------------------------------------






If to a Lender:
To such Lender's address or telecopy number, as applicable, set forth in its
Administrative Details Form;
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when successfully transmitted during
the hours of 9:00 A.M. and 5:00 P.M. (in the time zone of the recipient thereof)
(any telecopied notice received after 5:00 P.M. in such time zone shall be
effective on the next succeeding day); or (iii) if hand delivered or sent by
overnight courier, when delivered. Notwithstanding the immediately preceding
sentence, all notices or communications to the Agent or any Lender under Article
II shall be effective only when actually received. Neither the Agent nor any
Lender shall incur any liability to any Loan Party (nor shall the Agent incur
any liability to the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Agent or such Lender, as the case may be, believes
in good faith to have been given by a Person authorized to deliver such notice
or for otherwise acting in good faith hereunder. Failure of a Person designated
to get a copy of a notice to receive such copy shall not affect the validity of
notice properly given to any other Person.
Section 12.2.    Expenses.
The Borrower agrees (a) to pay or reimburse the Agent for all reasonable third
party out-of-pocket costs and expenses incurred in connection with the
preparation, due diligence, administration, initial syndication, negotiation and
execution of, and any amendment, supplement or modification to, any of the Loan
Documents (including due diligence expenses and travel expenses relating to
closing), and the consummation of the transactions contemplated thereby,
including the reasonable fees and disbursements of counsel to the Agent and
costs and expenses in connection with the use of IntraLinks, Inc., SyndTrak or
other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights or any “work-out” under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and, without duplication of
Section 12.9, any payments in indemnification or otherwise payable by the
Lenders to the Agent pursuant to the Loan Documents, (c) to pay, and indemnify
and hold harmless the Agent and the Lenders from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
failure to pay or delay in paying, documentary, stamp, excise and other similar
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of any of the Loan Documents, or consummation of
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, any Loan Document and (d) to the extent not already covered by
any of the preceding subsections, to pay or reimburse the Agent and the Lenders
for all their reasonable costs and expenses incurred in connection with any
bankruptcy or other proceeding of the type described in Section 10.1(f) or
10.1(g), including the reasonable fees and disbursements of counsel to the Agent
and any Lender, whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding. If the Borrower shall fail to pay any amounts required to

71

--------------------------------------------------------------------------------




be paid by it pursuant to this Section, the Agent and/or the Lenders may pay
such amounts on behalf of the Borrower and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.
Section 12.3.    Setoff.
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Agent, each Lender, each Affiliate of the Agent
or any Lender, and each Participant, at any time while an Event of Default
exists, without prior notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of a Lender, an Affiliate
of a Lender or a Participant subject to receipt of the prior written consent of
the Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
any such Affiliate of the Agent or such Lender, or such Participant, to or for
the credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2, and although such obligations shall be
contingent or unmatured.
Section 12.4.    Litigation; Jurisdiction; Other Matters; Waivers.
(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT, THE PARENT AND THE BORROWER HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)EACH OF THE PARENT, THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES
THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
(PURSUANT TO §5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT, THE
BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM. THE PARENT, THE BORROWER AND EACH OF THE LENDERS

72

--------------------------------------------------------------------------------




EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.
(c)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.
Section 12.5.    Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Affiliates and the partners,
directors, officers, employees, agents and advisors of the Agent and the Lenders
and of their respective Affiliates) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loan at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Loan at the time owing to it or in the case of an assignment to

73

--------------------------------------------------------------------------------




a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned; and
(B)in any case not described in the immediately preceding subsection (A), the
principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than, and the amount of such Loan not subject to such assignment and not
participated by such Lender, shall be at least equal to, $5,000,000 unless each
of the Agent and, so long as no Default or Event of Default shall exist, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan assigned.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender which Affiliate is a Qualified Institution, or an Approved
Fund which is a Qualified Institution; and
(B)the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of a Loan if such
assignment is to a Person that is not already a Lender with a Loan, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.
(iv)Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for each assignment, and the assignee, if it is
not a Lender, shall deliver to the Agent an Administrative Details Form in which
the assignee designates one or more Persons to whom all syndicate-level
information (which may contain material non-public information about the
Borrower, the Parent and their related parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee's compliance procedures and applicable laws, including federal and
state securities laws.
(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates or Subsidiaries.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

74

--------------------------------------------------------------------------------






Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4, 12.2 and 12.9 and the other
provisions of this Agreement and the other Loan Documents as provided in Section
12.10 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the immediately
following subsection (d).
(c)Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and principal amount of the Loan owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Loan owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
any provision of any Loan Document described in the second sentence of Section
12.6 that adversely affects such Participant. Subject to the immediately
following subsection (e), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.12, 4.1, 4.4 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by Applicable Law, each Participant
also shall be entitled to the benefits of Section 12.3 as though it were a
Lender, provided such Participant agrees to be subject to Section 3.3 as though
it were a Lender. Upon request from the

75

--------------------------------------------------------------------------------




Agent or the Borrower through the Agent, a Lender shall notify the Agent and the
Borrower of the sale of any participation hereunder.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant's interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.12 and 4.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.12 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Agent, to comply with Section 3.12(c) as though it were a
Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Agent, it will not make any assignment hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.
Section 12.6.    Amendments.
(a)Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and

76

--------------------------------------------------------------------------------




either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders, (and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party a party thereto.
(b)Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:
(i)increase the principal amount of the Loans (except as contemplated under
Section 2.9) or subject the Lenders to any additional obligations;
(ii)reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, the Loans
or other Obligations;
(iii)reduce the amount of any Fees payable hereunder or postpone any date fixed
for payment thereof;
(iv)modify the definition of the term “Termination Date” or otherwise postpone
any date fixed for any payment of any principal of or interest on, the Loans or
any other Obligations (including the waiver of any Default or Event of Default
as a result of the nonpayment of any such Obligations as and when due);
(v)amend or otherwise modify the provisions of Section 3.2;
(vi)modify the definition of the term “Requisite Lenders” or otherwise modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6 if such
modification would have such effect;
(vii)release any Guarantor from its obligations under the Facility Guaranty
(except as otherwise permitted under Section 7.12(b)); or
(viii)increase the number of Interest Periods permitted with respect to Loans
under Section 2.3.
(c)Each request by the Borrower for the consent of any Lender to any amendment,
waiver or consent shall be given in the form of a written notice to such Lender,
and (b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved.
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication. Except as otherwise provided in
this Agreement and except for matters that require the consent of all Lenders or
each Lender adversely affected thereby, unless a Lender shall give written
notice to the Agent that it specifically objects to the requested amendment,
waiver or consent within the applicable time period for reply, such Lender shall
be deemed to have conclusively approved of or consented to such amendment,
waiver or consent.

77

--------------------------------------------------------------------------------






(d)No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents.
(e)No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. Except as otherwise provided in Section 11.5, no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right or power shall operate as a waiver thereof or otherwise be
prejudicial thereto, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of any steps to enforce such
right or power, preclude any other or further exercise of such right or power or
any other right or power. Any Event of Default occurring hereunder shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.
Section 12.7.    Nonliability of Agent and Lenders.
The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Parent, the Borrower or any other Loan
Party and no provision in this Agreement or in any of the other Loan Documents,
and no course of dealing between or among any of the parties hereto, shall be
deemed to create any fiduciary duty owing by the Agent or any Lender to any
Lender, the Parent, the Borrower, any Subsidiary or any other Loan Party.
Neither the Agent nor any Lender undertakes any responsibility to the Parent or
the Borrower to review or inform the Parent or the Borrower of any matter in
connection with any phase of the Parent's or the Borrower's business or
operations.
Section 12.8.    Confidentiality.
(a)Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it, (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under any Loan
Document (or any Derivatives Contract with a Lender or the Agent) or any action
or proceeding relating to any Loan Document (or any such Derivatives Contract)
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to

78

--------------------------------------------------------------------------------




(i) any actual or proposed Eligible Assignee or Participant, or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Parent or the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, and (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section actually know by the Agent or such Lender to be a breach of this Section
or (y) becomes available to the Agent, any Lender or any Affiliate of the Agent
or any Lender on a nonconfidential basis from a source other than the Parent or
the Borrower, provided that such source is not actually known by the Agent, such
Lender or such Affiliate of the Agent or any Lender to be bound by, and in
violation of, a confidentiality agreement with the Parent, the Borrower or
another Loan Party. Neither Agent nor any Lender will use, nor will they consent
to their respective Affiliates or such Affiliates' respective partners,
directors, officers, employees, agents, advisors or other representatives use
of, Information obtained by the Agent or such Lender by virtue of the
transactions contemplated by the Loan Documents or other relationships of the
Agent or such Lender with the Borrower or the Parent in connection with the
performance by the Agent or such Lender of services for other companies, and
neither Agent nor any Lender will furnish any such Information to other
companies, in either case, if prohibited by this Section. Notwithstanding the
foregoing, the Agent and each Lender may disclose any such confidential
information, without notice to the Parent or the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Agent or such Lender or in accordance with the regulatory compliance
policy of the Agent or such Lender. As used in this Section, the term
“Information” means all information received from the Parent, the Borrower, any
other Loan Party or any Subsidiary or Affiliate relating to any Loan Party or
any of their respective businesses, other than any such information that is
available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by the Parent, the Borrower, any other Loan Party or any Subsidiary
or Affiliate, provided that, in the case of any such information received from
the Parent, the Borrower, any other Loan Party or any Subsidiary or Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 12.8(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE PARENT AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT

79

--------------------------------------------------------------------------------




WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION ABOUT THE BORROWER, THE PARENT AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE DETAILS
FORM A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
Section 12.9.    Indemnification.
(a)The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders, any Affiliate of the Agent or any Lender, and
their respective directors, officers; shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12 or
4.1 or expressly excluded from the coverage of such Section 3.12 or 4.1)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, mediation,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of the Loans; (iii) any
actual or proposed use by the Borrower of the proceeds of the Loans; (iv) the
Agent's or any Lender's entering into this Agreement; (v) the fact that the
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Parent,
the Borrower and the Subsidiaries; (vii) the fact that the Agent and the Lenders
are material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Parent, the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Agent or the Lenders may have under this Agreement or the other Loan
Documents; (ix) any civil penalty or fine assessed by the OFAC against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Agent or any Lender as a
result of conduct of the Borrower, any other Loan Party or any Subsidiary that
violates a sanction enforced by the OFAC; or (x) any violation or non-compliance
by the Parent, the Borrower or any Subsidiary of any Applicable Law (including
any Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or (B)
any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower or its
Subsidiaries (or its respective properties) (or the Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws;
provided,

80

--------------------------------------------------------------------------------




however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for (A) any acts or omissions of such Indemnified Party in connection with
matters described in this subsection to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party, as determined by a
court of competent jurisdiction in a final, non-appealable judgment or (B)
Indemnified Costs to the extent arising directly out of or resulting directly
from claims of one or more Indemnified Parties against another Indemnified
Party.
(b)The Borrower's indemnification obligations under this Section 12.9 shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 12.9 except to the extent such failure to notify
materially and adversely affects the Borrower.
(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.
(d)All out-of-pocket fees and expenses of, and all amounts paid to third-persons
by, an Indemnified Party shall be advanced by the Borrower at the request of
such Indemnified Party notwithstanding any claim or assertion by the Borrower
that such Indemnified Party is not entitled to indemnification hereunder, upon
receipt of an undertaking by such Indemnified Party that such Indemnified Party
will reimburse the Borrower if it is actually and finally determined by a court
of competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.
(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may

81

--------------------------------------------------------------------------------




settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower where (x) no monetary relief is sought against such
Indemnified Party in such Indemnity Proceeding or (y) there is an allegation of
a violation of law by such Indemnified Party.
(f)If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
(g)The Borrower's obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.
Section 12.10.    Termination; Survival.
At such time as all Obligations (other than obligations which survive as
provided in the following sentence) have been paid and satisfied in full, this
Agreement shall terminate. The indemnities to which the Agent and the Lenders
are entitled under the provisions of Sections 3.12, 4.1, 4.4, 11.7, 12.2 and
12.9 and any other provision of this Agreement and the other Loan Documents, and
the provisions of Section 12.4, shall continue in full force and effect and
shall protect the Agent and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.
Section 12.11.    Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or enforceability without invalidating the remainder of such
provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12.    GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, THE PARTIES AGREEING THAT THE LAWS OF THE STATE OF NEW
YORK SHALL GOVERN THEIR RIGHTS AND DUTIES PURSUANT TO §5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW
Section 12.13.    Patriot Act.
The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower and the other Loan Parties, which information
includes the name and address of the Borrower and the

82

--------------------------------------------------------------------------------




other Loan Parties and other information that will allow such Lender or the
Agent, as applicable, to identify the Borrower and the other Loan Parties in
accordance with such Act.
Section 12.14    Counterparts.
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
Section 12.15.    Obligations with Respect to Loan Parties.
The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the Subsidiaries and the other Loan Parties as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such
Subsidiaries or other Loan Parties.
Section 12.16.    Limitation of Liability.
(a)Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and each of the Parent and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Parent or the Borrower in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
Each of the Parent and the Borrower hereby waives, releases, and agrees not to
sue the Agent or any Lender or any of the Agent's or any Lender's Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby. No Indemnified
Party referred to in Section 12.9 above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent arising from such Indemnified Party's gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final and
non-appealable judgment.
(b)None of the Parent, the Borrower, any other Loan Party or any Affiliate,
officer, director, employee, attorney, or agent thereof shall have any liability
with respect to, and each of the Agent and the Lenders hereby waives, releases,
and agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by the Agent or the
Lenders in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. Each of the
Agent and the Lenders hereby waives, releases, and agrees not to sue the Parent,
the Borrower or any other Loan Party or any of their respective Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of

83

--------------------------------------------------------------------------------




any claim in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or financed hereby.
Section 12.17.    Entire Agreement.
This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.
Section 12.18.    Construction.
The Agent, the Parent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Agent, the Parent, the Borrower
and each Lender.
[Signatures on Following Pages]









84

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.
PIEDMONT OPERATING PARTNERSHIP, LP
By:
Piedmont Office Realty Trust, Inc., its general partner

By:    ______________________________    
Name:    _______________________
Title:    _______________________
PIEDMONT OFFICE REALTY TRUST, INC.
By:     ________________________________
Name:     ______________________________
Title:     ______________________________


[Signatures Continued on Next Page]

--------------------------------------------------------------------------------








[Signature Page to Term Loan Agreement with Piedmont Operating Partnership, LP]
JPMORGAN CHASE BANK, N.A., as Agent and as a Lender
By:    __________________________________________________
Name: _____________________________________
Title: _____________________________________


[Signatures Continued on Next Page]

--------------------------------------------------------------------------------






[Signature Page to Term Loan Agreement with Piedmont Operating Partnership, LP]
SUNTRUST BANK
By:    ___________________________________________
Name:    ____________________________________
Title:    _____________________________________







--------------------------------------------------------------------------------






Schedule I
 
Commitments
 
 
 
 
 
Lender
 
 
 
Commitment
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
$
60,000,000


 
 
 
 
 
SUNTRUST BANK
 
 
 
$
60,000,000


 
 
 
 
 
WELLS FARGO BANK, N.A.
 
 
 
$
60,000,000


 
 
 
 
 
ROYAL BANK OF CANADA
 
 
 
$
50,000,000


 
 
 
 
 
US BANK NATIONAL ASSOCIATION
 
 
 
$
35,000,000


 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
$
35,000,000


 
 
 
 
 
TOTAL
 
 
 
$
300,000,000

















































S-I-1

--------------------------------------------------------------------------------




Schedule 1.1(a)


Loan Parties


Borrower:    Piedmont Operating Partnership, LP, a Delaware limited partnership


Parent:        Piedmont Office Realty Trust, Inc., a Maryland corporation





--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] * Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]** Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] *** hereunder are several and not joint.]
****Capitalized terms used but not defined herein shall have the meanings given
to them in the Term Loan Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)] [the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the] [an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] any] Assignor.
*- For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
** -For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
*** - Select as appropriate.
**** - Include bracketed language if there are either multiple Assignors or
multiple Assignees.





--------------------------------------------------------------------------------








1
Assignor[s]:
 
2
Assignee[s]:




[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]
3
Borrower(s):
Piedmont Operating Partnership, LP
4
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
5
Credit Agreement:
The $300,000,000 Term Loan Agreement dated as of November, 22, 2011 among
Piedmont Operating Partnership, LP, Piedmont Office Realty Trust, Inc., the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Agent, and the other
agents parties thereto
6
Assigned Interest[s]:
 
Assignor[s] List each Assignor, as appropriate.
Assignee[s] List each Assignee, as appropriate.
Aggregate Amount of Loans for all Lenders Amount to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.
Amount of Loan Assigned
Percentage Assigned of Loan Set forth, to at least 9 decimals, as a percentage
of the Loans of all Lenders thereunder.
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 



[7.
Trade Date:
__________________] To be completed if the Assignor(s) and the Assignee(s)
intend that the minimum assignment amount is to be determined as of the Trade
Date.



    
- List each Assignor, as appropriate.
- List each Assignee, as appropriate.
- Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
- Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.
- To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
































A-2

--------------------------------------------------------------------------------




Effective Date: _____________ ___, 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S] #
[NAME OF ASSIGNOR]
By: _____________________________________________________
Name: ________________________________________________
Title: _________________________________________________



[NAME OF ASSIGNOR]
By: _______________________________________________________
Name: __________________________________________________
Title: ____________________________________________________



ASSIGNEE[S] # #
[NAME OF ASSIGNEE]
By: ______________________________________
Name: _________________________________
Title: __________________________________



[NAME OF ASSIGNEE]
By: ______________________________________
Name: _________________________________
Title: __________________________________



# Add additional signature blocks as needed.
    ## Add additional signature blocks as needed.










































A-3

--------------------------------------------------------------------------------




[Consented to and] ^Accepted:
JPMORGAN CHASE BANK, N.A., as Agent
By: __________________________________________
Name: _____________________________________
Title: ______________________________________



[Consented to:] ^^
PIEDMONT OPERATING PARTNERSHIP, LP
By: ___________________________________________
Name: ______________________________________
Title: _______________________________________







^ -     To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.
^^-     To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.










































































A-4

--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the definition of Eligible
Assignee and Section 12.5(b)(iii), (v) and (vi) of the Credit Agreement (subject
to such consents, if any, as may be required under Section 12.5(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms




A-5

--------------------------------------------------------------------------------




all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the] [each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the] [the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date
specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate
adjustments in payments by the Agent for periods prior to such Effective Date or
with respect to the making of this assignment directly between themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
































A-6

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF NOTICE OF BORROWING
___________, 2011
JPMorgan Chase Bank, N.A., as Agent
1111 Fannin Street, 10th Floor
Houston, Texas 77002-6925
Attn: Loan and Agency Services Group


JPMorgan Chase Bank, N.A., as Agent
383 Madison Avenue, 24th Floor
New York, New York 10179
Attn: Brendan Poe


Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of November 22,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP
(the “Borrower”), Piedmont Office Realty Trust, Inc. (the “Parent”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the “Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
1.
Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby requests
that the Lenders make Loans to the Borrower in an aggregate principal amount
equal to $__________________.

2.
The Borrower requests that such Loans be made available to the Borrower on
____________, 201_.

3.
The Borrower hereby requests that the requested Loans all be of the following
Type:

[Check one box only]
Base Rate Loans
LIBOR Loans, each with an initial Interest Period for a duration of:
[Check one box only]
 
1 month
 
 
2 months
 
 
3 months
 
 
6 months
 
 
1 year
 
 
_________







B-1

--------------------------------------------------------------------------------






4.The proceeds of this borrowing of Loans will be used for the following
purpose:
________________________________________________________
_____________________________________________________________.
5.
The Borrower requests that the proceeds of this borrowing of Loans be made
available to the Borrower by _________________________________.

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or shall exist, and
(b) the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents. In addition, the Borrower certifies to the Agent and the Lenders that
all conditions to the making of the requested Loans contained in Article V of
the Credit Agreement will have been satisfied (or waived in accordance with the
applicable provisions of the Loan Documents) at the time such Loans are made.
If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.1 of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.
PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner
By: _____________________________________
Name: ___________________________________
Title: ____________________________________

















B-2

--------------------------------------------------------------------------------










EXHIBIT C
FORM OF NOTICE OF CONTINUATION
_____________, 201_
JPMorgan Chase Bank, N.A., as Agent
1111 Fannin Street, 10th Floor
Houston, Texas 77002-6925
Attn: Loan and Agency Services Group


JPMorgan Chase Bank, N.A., as Agent
383 Madison Avenue, 24th Floor
New York, New York 10179
Attn: Brendan Poe


Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of November 22,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP
(the “Borrower”), Piedmont Office Realty Trust, Inc. (the “Parent”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the “Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
Pursuant to Section 2.6 of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:
1.
The proposed date of such Continuation is _____________, 201_.

2.
The aggregate principal amount of Loans subject to the requested Continuation is
$_______________________.

3.
The portion of such principal amount subject to such Continuation is
$_______________________.

4.
The current Interest Period for the portion of the Loans subject to such
Continuation ends on ___________, 201_.

5.
The duration of the new Interest Period for the portion of the Loans subject to
such Continuation is:



C-1

--------------------------------------------------------------------------------




[Check one box only]
 
1 month
 
 
2 months
 
 
3 months
 
 
6 months
 
 
1 year
 
 
_________
 
 
_________

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the proposed date of the requested Continuation and after
giving effect thereto, (a) no Default or Event of Default exists or will exist,
and (b) the representations and warranties made or deemed made by the Parent,
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents.
If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.6 of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.
PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner
By: _______________________________________
Name: _____________________________________
Title: ______________________________________















































C-2

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF NOTICE OF CONVERSION
__________, 201_
JPMorgan Chase Bank, N.A., as Agent
1111 Fannin Street, 10th Floor
Houston, Texas 77002-6925
Attn: Loan and Agency Services Group


JPMorgan Chase Bank, N.A., as Agent
383 Madison Avenue, 24th Floor
New York, New York 10179
Attn: Brendan Poe


Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of November 22,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP
(the “Borrower”), Piedmont Office Realty Trust, Inc. (the “Parent”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the “Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
Pursuant to Section 2.7 of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:
1.
The proposed date of such Conversion is __________, 201_.

2.
The Loans to be Converted pursuant hereto are currently:

[Check one box only]
 
Base Rate Loans
 
 
LIBOR Loans

3.The aggregate principal amount of the portion of the Loans subject to the
requested Conversion is $____________________.
4.
The portion of such principal amount subject to such Conversion is
$___________________.















D-1

--------------------------------------------------------------------------------




5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:

[Check one box only]
 
Base Rate Loans
 
LIBOR Loans, each with an initial Interest Period for a duration of:
 
 
 
[Check one box only]
 
1 month
 
 
2 months
 
 
3 months
 
 
6 months
 
 
1 year
 
 
_________

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party are and shall be
true and correct in all material respects, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.
If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7 of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.
PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner
By: _______________________________________
Name: _____________________________________
Title: ______________________________________



























D-2

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF NOTE
$________________    _______________, 201_
FOR VALUE RECEIVED, the undersigned, PIEDMONT OPERATING PARTNERSHIP, LP, a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), hereby promises to pay to the order of _____________________ (the
“Lender”), in care of JPMorgan Chase Bank, N.A., as Agent (the “Agent”) at
JPMorgan Chase Bank, N.A., 1111 Fannin Street, 10th Floor, Houston, Texas
77002-6925, or at such other address as may be specified in writing by the Agent
to the Borrower, the principal sum of ____________________ AND ______/100
DOLLARS ($____________) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loan made by the Lender to the Borrower under the
Credit Agreement (as herein defined)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.
The date and amount of the Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder.
This Note is one of the Notes referred to in the Term Loan Agreement dated as of
November 22, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, Piedmont
Office Realty Trust, Inc., the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
Except as permitted by Section 12.5 of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Note.












E-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.
PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner
By: _______________________________________
Name: _____________________________________
Title: ______________________________________































































































E-2

--------------------------------------------------------------------------------




SCHEDULE OF LOANS
This Note evidences the Loan made under the within-described Credit Agreement to
the Borrower, on the dates and in the principal amounts set forth below, subject
to the payments and prepayments of principal set forth below:
Date of Loan
Principal Amount of
Loan
Amount
Paid or
Prepaid
Unpaid
Principal
Amount
Notation
Made By
 
 
 
 
 
 
 
 
 
 















































































E-3

--------------------------------------------------------------------------------




EXHIBIT F-1
Form of U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement dated as of November 22,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP,
a Delaware limited partnership (the “Borrower”), Piedmont Office Realty Trust,
Inc., a Maryland corporation (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as Agent (the “Agent”) and the other parties thereto.
Pursuant to the provisions of Section 3.12(g)(ii)(B)(iii) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By: ______________________________________________
 
Name: _______________________________________
 
Title: ________________________________________

Date: ________ __, 201__


























F-1-1

--------------------------------------------------------------------------------




EXHIBIT F-2
Form of U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement dated as of November 22,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP,
a Delaware limited partnership (the “Borrower”), Piedmont Office Realty Trust,
Inc., a Maryland corporation (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as Agent (the “Agent”) and the other parties thereto.
Pursuant to the provisions of Section 3.12(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By: ______________________________________________
 
Name:________________________________________
 
Title:_________________________________________

Date: ________ __, 201__




























F-2-1

--------------------------------------------------------------------------------




EXHIBIT F-3
Form of U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement dated as of November 22,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP,
a Delaware limited partnership (the “Borrower”), Piedmont Office Realty Trust,
Inc., a Maryland corporation (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as Agent (the “Agent”) and the other parties thereto.
Pursuant to the provisions of Section 3.12(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: ______________________________________________
 
Name: ______________________________________
 
Title: _______________________________________

Date: ________ __, 201__




















F-3-1

--------------------------------------------------------------------------------




EXHIBIT F-4
Form of U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Term Loan Agreement dated as of November 22,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP,
a Delaware limited partnership (the “Borrower”), Piedmont Office Realty Trust,
Inc., a Maryland corporation (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as Agent (the “Agent”) and the other parties thereto.
Pursuant to the provisions of Section 3.12(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: ______________________________________________
 
Name: _______________________________________
 
Title: ________________________________________

Date: ________ __, 201__ ]














F-4-1

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE
______________, 201_
JPMorgan Chase Bank, N.A., as Agent
383 Madison Avenue, 24th Floor
New York, New York 10179
Attn: Brendan Poe
Each of the Lenders Party to the
Credit Agreement referred to below
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of November 22,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP
(the “Borrower”), Piedmont Office Realty Trust, Inc. (the “Parent”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the “Agent”) and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders (not in his/her individual capacity but
solely as an officer of the Parent) as follows:
(1)
The undersigned is the __________________ of the Parent.

(2)    The undersigned has examined the books and records of the Parent and the
Borrower and has conducted such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate.
(3)    To the best of the undersigned's knowledge, information and belief after
due inquiry, no Default or Event of Default exists [if such is not the case,
specify such Default or Event of Default and its nature, when it occurred and
whether it is continuing and the steps being taken by the Borrower with respect
to such event, condition or failure].
(4)    The representations and warranties made or deemed made by the Parent, the
Borrower and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.












G-1

--------------------------------------------------------------------------------




(5)    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent, the Borrower and its Subsidiaries were
in compliance with the covenants contained in Section 9.1 of the Credit
Agreement.
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.


Name:__________________________________
Title: ___________________________________



























































































G-2

--------------------------------------------------------------------------------




Schedule 1
[Calculations to be Attached]










































































































G-3

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF FACILITY GUARANTY
THIS FACILITY GUARANTY (this “Guaranty”) dated as of November 22, 2011, executed
and delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of (a)
JPMORGAN CHASE BANK, N.A., in its capacity as Agent (the “Agent”) for the
Lenders under that certain Term Loan Agreement dated as of November 22, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Piedmont Operating Partnership, LP (the
“Borrower”), Piedmont Office Realty Trust, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), the Agent, and the other parties thereto, and (b) the Lenders.
WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent and the Lenders
through their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower's obligations to the Agent and
the Lenders on the terms and conditions contained herein; and
WHEREAS, each Guarantor's execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, or, with respect to the Persons becoming a
party hereto after the date hereof, continuing to make, such financial
accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1.    Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans and
the payment of all interest, Fees, charges, attorneys' fees and other amounts
payable to any Lender or the Agent thereunder or in connection therewith; (b)
any and all extensions, renewals, modifications, amendments or substitutions of
the foregoing; (c) all expenses, including, without limitation, reasonable
attorneys' fees and disbursements, that are incurred by the Lenders and the










H-1

--------------------------------------------------------------------------------




Agent in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder; and (d)    all other Obligations.
Section 2.    Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Lenders or the Agent shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy any of them may have against the Borrower, any other Guarantor
or any other Person or commence any suit or other proceeding against the
Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.
Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any of
the following (whether or not such Guarantor consents thereto or has notice
thereof):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
(c)    any furnishing to the Agent or the Lenders of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;
(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;
















H-2

--------------------------------------------------------------------------------




(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;
(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor's subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;
(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;
(h)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the Agent or the
Lenders, regardless of what liabilities of the Borrower remain unpaid;
(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;
(j)    any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Agent or any Lender;
(k)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;
(1)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or
(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).
Section 4.    Action with Respect to Guarantied Obligations. The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Loan Party or other Person liable in
any manner for the payment or collection of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against the Borrower, any other
Guarantor or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.










H-3

--------------------------------------------------------------------------------




Section 5.    Representations and Warranties. Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.
Section 6.    Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.
Section 7.    Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
Section 8.    Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.
Section 9.    Reinstatement of Guarantied Obligations. If claim is ever made on
the Agent or any Lender for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guarantied Obligations, and the
Agent or such Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent or such Lender with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Agent or such Lender for the amounts so repaid or recovered to the
same extent as if such amount had never originally been paid to the Agent or
such Lender.
Section 10.    Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent and
the Lenders and shall forthwith pay such amount to the Agent to be credited and
applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or to be held by the Agent as
collateral security for any Guarantied Obligations existing.










H-4

--------------------------------------------------------------------------------




Section 11.    Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent and the Lenders
such additional amount as will result in the receipt by the Agent and the
Lenders of the full amount payable hereunder had such deduction or withholding
not occurred or been required.
Section 12.    Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent, each Lender and
any of their respective Affiliates, at any time while an Event of Default
exists, without any prior notice to such Guarantor or to any other Person, any
such notice being hereby expressly waived, but in the case of a Lender or an
Affiliate of a Lender subject to receipt of the prior written consent of the
Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
or any Affiliate of the Agent or such Lender, to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. Each
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation.
Section 13.    Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.
Section 14.    Avoidance Provisions. It is the intent of each Guarantor, the
Agent and the Lenders that in any Proceeding, such Guarantor's maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”. Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall












H-5

--------------------------------------------------------------------------------








be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.
Section 15.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Parent, the
Borrower and the other Guarantors, and of all other circumstances bearing upon
the risk of nonpayment of any of the Guarantied Obligations and the nature,
scope and extent of the risks that such Guarantor assumes and incurs hereunder,
and agrees that neither the Agent nor any of the Lenders shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.
Section 16.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
SECTION 17. WAIVER OF JURY TRIAL.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY
OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)    EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH
GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH








H-6

--------------------------------------------------------------------------------




JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT
TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS
GUARANTY.
Section 18.    Loan Accounts. The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error. The failure of the Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.
Section 19.    Waiver of Remedies. No delay or failure on the part of the Agent
or any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.
Section 20.    Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms or, as to any Guarantor, until such Guarantor is
released in accordance with Section 7.12(b) of the Credit Agreement.
Section 21.    Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person's respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor's successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders may, in accordance with the applicable provisions of the
Credit Agreement, assign, transfer or sell any Guarantied Obligation, or grant
or sell participations in any Guarantied Obligations, to any Person without the
consent of, or notice to, any Guarantor














H-7

--------------------------------------------------------------------------------




and without releasing, discharging or modifying any Guarantor's obligations
hereunder. Subject to Section 12.8 of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Parent, the Borrower or any Guarantor. No
Guarantor may assign or transfer its rights or obligations hereunder to any
Person without the prior written consent of all Lenders and any such assignment
or other transfer to which all of the Lenders have not so consented shall be
null and void.
Section 22.    JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT, SUBJECT TO THE PROVISIONS OF SECTION 14 HEREOF, IT IS LIABLE FOR THE FULL
AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF THE OBLIGATIONS AND
LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
Section 23.    Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.
Section 24.    Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefore, provided that such demand is received by such Guarantor prior to
10:00 a.m. on such date (if any such demand is received after 10:00 a.m. on such
date, such payment shall be made not later than 2:00 p.m. on the immediately
following Business Day).
Section 25.    Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided for in the Credit Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties. Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when successfully
transmitted during the hours of 9:00 am. and 5:00 p.m. (in the time zone of the
recipient thereof (any telecopied notice received after 5:00 p.m. in such time
zone shall be effective on the next succeeding day); or (iii) if hand delivered
or sent by overnight courier, when delivered; provided, however, that any notice
of a change of address for notices shall not be effective until received.
Section 26.    Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 27.    Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.


















H-8

--------------------------------------------------------------------------------




Section 28.    Limitation of Liability.
(a)    Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Loan Documents. Each
Guarantor hereby waives, releases, and agrees not to sue the Agent or any Lender
or any of the Agent's or any Lender's Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by the Credit Agreement or financed thereby.
(b)    No Guarantor nor any Affiliate, officer, director, employee, attorney, or
agent thereof shall have any liability with respect to, and each of the Agent
and the Lenders hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Agent or the Lenders in connection with, arising out
of, or in any way related to, this Guaranty or any of the other Loan Documents,
or any of the transactions contemplated by this Guaranty, the Credit Agreement
or any of the other Loan Documents. Each of the Agent and the Lenders hereby
waives, releases, and agrees not to sue any Guarantor or any of their respective
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Guaranty, the Credit Agreement or any of the other Loan
Documents, or any of the transactions contemplated by the Credit Agreement or
financed hereby.
Section 29.    Definitions. (a) For the purposes of this Guaranty:
“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor; (iv)
any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief or
other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.


















H-9

--------------------------------------------------------------------------------




(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
[Signature on Next Page]




















































































H-10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Facility
Guaranty as of the date and year first written above.
PIEDMONT OFFICE REALTY TRUST, INC.
By:
Name: ___________________________________
Title: ____________________________________



[OTHER GUARANTORS]
By:
Name:____________________________________
Title: _____________________________________



Address for Notices:
c/o Piedmont Operating Partnership, LP
11695 Johns Creek Parkway, Suite 350
Johns Creek, GA 30097
Attn: Raymond L. Owens and Robert E. Bowers
Telephone:(770) 418-8800
Telecopy:(770) 418-8900
With a copy to:
DLA Piper LLP (US)
203 N. LaSalle Street, Suite 1900
Chicago, IL 60601
Attn: James M. Phipps, Esq.
Telephone:(312) 368-4088
Telecopy:(312) 257-5735















































H-11

--------------------------------------------------------------------------------




ANNEX I
FORM OF ACCESSION AGREEMENT
THIS ACCESSION AGREEMENT dated as of _______________, 201_, executed and
delivered by _____________, a ___________ (the “New Guarantor”), in favor of
(a) JPMORGAN CHASE BANK, N.A., in its capacity as Agent (the “Agent”) for the
Lenders under that certain Term Loan Agreement dated as of November 22, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Piedmont Operating Partnership, LP (the
“Borrower”), Piedmont Office Realty Trust, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), the Agent, and the other parties thereto, and (b) the Lenders.
WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;
WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;
WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Guarantor is willing to guarantee the Borrower's obligations to the Agent and
the Lenders on the terms and conditions contained herein; and
WHEREAS, the New Guarantor's execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:
Section 1.    Accession to Guaranty. The New Guarantor hereby agrees that it is
a “Guarantor” under that certain Facility Guaranty dated as of November 22, 2011
(as amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by the Parent and each Subsidiary of the Borrower a party
thereto in favor of the Agent and the Lenders and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Guarantor hereby:
(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty), subject
to the provisions of Section 14 of the Guaranty;


















H-12

--------------------------------------------------------------------------------




(b)    makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and
(c)    consents and agrees to each provision set forth in the Guaranty.
SECTION 2.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE,
Section 3.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.
[Signatures on Next Page]














































































H-13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.
[NEW GUARANTOR]
By:
Name: ____________________________________
Title: _____________________________________



Address for Notices:
c/o Piedmont Operating Partnership, LP
11695 Johns Creek Parkway, Suite 350
Johns Creek, GA 30097
Attn: Raymond L. Owens and Robert E. Bowers
Telephone:(770) 418-8800
Telecopy:(770) 418-8900
With a copy to:
DLA Piper LLP (US)
203 N. LaSalle Street, Suite 1900
Chicago, IL 60601
Attn: James M. Phipps, Esq.
Telephone:(312) 368-4088
Telecopy:(312) 257-5735



Accepted:
JPMORGAN CHASE BANK, N.A., as Agent
By:
Name: ____________________________
Title: _____________________________







































H-14